DECEMBER 1984

Commission Orders

12-03-84
12-10-84
12-21-84

Kitt Energy Corporation
Maben Energy Corporation
Lonnie Jones v. D&R Contractors

WEVA 83-125-R
WEVA 84-200
KENT 83-257-D(A)

Pg. 2707
Pg. 2708
Pg. 2709

PENN 84-187
SE
84-26-M
SE
84-57
CENT 84-67-M
SE
80-21-M
CENT 84-45-M
LAKE 84-60-R
WEVA 84-33-D
KENT 84-149
CENT 84-42-M
KENT 83-279-D
LAKE 84-87-D
WEVA 82-303

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

Administrative Law Judge Decisions

12-03-84
12-03-84
12-03-84
12-10-84
12-10-84
12-12-84
12-13-84
12-13-84
12-14-84
12-19-84
12-19-84
12-19-84
12-19-84

Rob Coal Company, Inc.
Locke's Quarry, Inc.
Jim Walter Resources, Inc.
Carey Salt, Div. of Processed Minerals, Inc.
Carolina Stalite Company
Price Construction, Inc.
NACCO Mining Company
MSHA for Robt. Ribel v. Eastern Assoc. Coal
Peabody Coal Company
O'Brien Rock Company, Inc.
Steve Lewis v. Leeco Corporation
Jeffrey Fankhauser v. GEX Hardy, Inc.
Windsor Power House Coal Co., Price River
Coal Company & Southern Ohio Coal Co.

2711
2717
2723
2724
2727
2731
2734
2744
2764
2768
2770
2771
2773

DECEMBER
The following case was directed for review during the month of December:
Secretary of Labor on behalf of I. B. Acton and UMWA v. Jim Walter Resources,
Inc., Docket No. SE 84-31-D, etc. (Judge Melick, November 19, 1984).
The following cases were denied review during the month of December:
Secretary of Labor, MSHA v. Pyro Mining Company, Docket No. KENT 83-212.
(Judge Fauver, October 25, 1984).
Secretary of Labor, MSHA v. United States Steel Corporation, Docket Nos.
LAKE 82-6-RM, LAKE 82-35-M. (Judge Broderick, November 9, 1984).

COMMISSION ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

December 3, 1984

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 83-125-R
v.

KITT ENERGY CORPORATION
ORDER
On November 5, 1984 the Secretary of Labor filed a petition for
discretionary review and motion for Summary Disposition of Appeal. On
November 13, 1984 the petition was granted and briefing was stayed pending
a Kitt Energy Corporation response to the Secretary's motion for Summary
Disposition of Appeal. No response to the Secretary's motion was filed
by Kitt Energy Corporation.
The motion of the Secretary of Labor for Sununary Disposition of Appeal
is granted and the case is remanded to the presiding administrative law
judge for further consideration and ruling in view of the arguments raised
by the Secretary before the Commission. The judge may, at his discretion,
require the parties to submit additional evidence or briefs.

Richard V. Backley,

A~n·

Y.L7~
L. Clair Nelson, Corrunissioner

2707

)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

December 10, 1984

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket nos. WEVA 84-200
WEVA 84-308

v.

MABEN ENERGY CORP.
ORDER
On November 21, 1984, the presiding Commission administrative law
judge issued a decision approving settlement in this case. On December
4, 1984, the judge filed a statement with the Commission requesting that
the Commission return this proceeding to his jurisdiction, pursuant to
Commission Procedural Rule 65(c), 30 C.F.R. § 2700.65(c), for the
correction of "clerical mistakes and errors arising from oversight or
omission" in the decision. The judge's request is granted and this case
is returned to his jurisdiction for appropriate correction.

Richard V. Backley, ActiTlgCfulirTllas---

Commissioner

2~'08

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

December 21, 1984
LONNIE JONES
Docket No. KENT 83-257-D(A)

v.

D&R CONTRACTORS.
ORDER
On November 21, 1984, the Commission granted the timely petition
for discretionary review filed by respondent D&R Contractors. On
December 5, 1984, counsel for complainant Lonnie Jones filed a motion to
reconsider and vacate the Commission's direction for review. As the
basis for this motion, counsel requests the Commission to consider
complainant's previously filed opposition to D&R's petition. We will
treat complainant's opposition as a memorandum in support of his present
motion for reconsideration. 1/ Upon consideration of the motion for
reconsideration, complainant1 s request for vacation of the direction for
review is denied.

~~

Richard V. Backley, Acting Chairman

1/

Commission Procedural Rule 70(e), 29 C.F.R. § 2700.70(e), permits
the filing of oppositions to petitions for discretionary review, but
states that "such filing shall in no way delay Commission action on the
petition." Thus, the Commission may grant a petition, as it did here,
without awaiting the possible submission of an opposition. Oppositions
to petitions must also be filed within 40 days from the date of the
administrative law judge's decision concerning which review has been
timely sought. 30 U.S.C. § 823(d)(l); Commission Procedural Rule 70(g),
29 C.F.R. § 2700.70(g). We note that in this case, complainant's
opposition was received by the Commissiqn on November 28, 1984, one day
past the 40-day time limit from the judge's decision below.

2,709

ADMINISTRATIVE LAW JUDGE DECISIONS

fEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

,ECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

DEC:;

CIVIL PENALTY PROCEEDING
Docket No. PENN 84-187
A.C. No. 36-04151-03504

v.

Rob Strip Mine

ROB COAL COMPANY, INC.,
Respondent
DECISION
Appearances:

David T. Bush, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for Petitioner;
Clarence Creel, President, Rob Coal Company,
Kittanning, Pennsylvania, for Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns civil penalty proposals filed
by the petitioner against the respondent pursuant to section
llO(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 820(a), seeking civil penalty assessments in
the amount of $40 for two alleged violations of mandatory
surface mining health standard 30 C.F.R. § 71.208(a).
The respondent filed a timely answer and contest, and
pursuant to notice a hearing was held in Pittsburgh, Pennsylvania,
on October 23, 1984, and the parties appeared and participated
fully therein.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977;
Pub. L. 95-164, 30 u.s.c. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30 U.S.C.

3.

Commission Rules, 29 C.F.R.

2711

§

§

2700.1 et seq.

820(i).

Stipulations
The parties agreed that the mine in question is subject
to the Act and that the presiding judge has jurisdiction
to hear and decide this case. They also agreed that the
respondent is a small mine operator and that the Rob Mine is a
small strip mining operation employing a total of three
miners (Tr. 6-8).
Petitioner's counsel asserted that the respondent's
total history of prior citations consists of two prior
"single penalty" violations for which the respondent paid
$40 in civil penalties. Counsel also asserted that the two
citations in issue in this case involved a low degree of
negligence and gravity, and that since no further action was
required to be taken by the respondent to achieve compliance,
the issue of timely abatement is not relevant to any civil
penalty determination (Tr. 8-10).
Discussion
The two section 104(a) non-"S&S" citations in question
in this case were issued on May 11, 1984. Citation No. 9951272,
charges the respondent with failing to take a valid respirable
dust sample during the February-March 1984 bimonthly sampling
cycle on designated work position 001-0-368.
Citation No.
9951273, charges the respondent with failing to take a valid
sample during the same sampling cycle on designated work
position 001-0-382.
30 C.F.R. § 71-208(a) provides in pertinent part as
follows:
Each operator shall take one valid
respirable dust sample from each
designated work position during each
bimonthly period beginning with the
bimonthly period of February 1, 1981.
The bimonthly periods are:
February 1 - March 31

* * * *
For purposes of Part 71, of MSHA's mandatory health
standards for surface coal mines, the term "valid respirable
dust sample" is defined by section 71.2(r), as ''a respirable
dust sample collected and submitted as required by this part,
and not voided by MSHA." (Emphasis supplied.)

2712

Petitioner's Testimony and Evidence
MSHA Inspector Gerald F. Moody confirmed that he issued
the citations in this case, and he stated that they were based
on information received from MSHA's computer (exhibits G-1
and G-2). Mr. Moody explained that the information that is
used to support the citation is gathered by MSHA's district
office and that he simply signs the citation forms because
the person who prepares the noncompliance data is not an
inspector authorized to issue citations (Tr. 10-14).
Nancy MacCumbee, Inspection Compliance Clerk, MSHA
Monroeville District Office, testified that she is responsible
for monitoring the surface and underground respirable dust
reporting program for the mines in her district. She explained
the procedures she follows in connection with the dust sample
cassettes submitted by mine operators to her office.
Mrs. MacCumbee explained that mine operators submit
their respirable dust cassette samples by mail to MSHA's
dust analysis laboratory in Pittsburgh. The operator is
required to fill out a data card form along with the cassette,
(exhibit G-4) . She stated that this is a new form which has
been in use for about a year, and she identified exhibit G-5,
as the old mine data card. These data cards are not MSHA
forms, and they are supplied by the company which supplies
the sampling cassettes to the mine operator.
In the instant
case, the cassettes and forms are supplied by the Bendix
Company.
Mrs. MacCumbee identified exhibit G-3, as an "Input
Transaction Error Report," received in her office on
April 2, 1984, and she explained that the form is generated
by MSHA's computer center in Denver, Colorado. She confirmed
that this particular report indicated that items 9 and 10
on the dust data card submitted with the dust sample cassette
by the respondent in this case were not filled out.
Since
the form was incomplete, the computer rejected the sample
cassette as an invalid sample for designated ·work position
368, Caterpillar dozer operator, and that is why she prepared
Citation No. 9951272, for Mr. Moody's signature. She
confirmed that a similar error report was received for
designated work position 382, Fiat Allis Front-End Loader
operator, and that is what prompted the issuance of
Citation No. 9951273.
Mrs. MacCumbee identified exhibit G-6, as a copy of
a letter dated May 4, 1983, from MSHA's district manager,

to the respondent explaining certain changes in the
reporting requirements for respirable dust samples from
designated work positions. She indicated that MSHA's district
off ice provided a training program for mine operators in
the district to explain the new procedures for submitting
the data required with the dust sampling devices.
Mrs. MacCumbee confirmed that both of the citations
issued in this. case were the result of the failure by the
respondent to fill out items 9 and 10 on the new data form.
Since the computer which scans this data did not pick up
the information, it rejected the cassettes which were
submitted as "invalid," and that is what triggered the issuance
of the citations by her office. She explained further that
if the respondent submitted the old data form with the cassettes,
the "computer rejection" result would be the same since the
old card forrn does not utilize coded items 9 and 10 as shown
on the new forms.
She indicated that mine operators were
instructed to submit the new data cards along with any old
forms still in use, and that in this case this was apparently
not done (Tr. 20-35).
Respondent's Testimony and Evidence
Clarence Creel, the owner and operator of the mine in
this case, confirmed that he was issued a prior citation
for an invalid dust sample at the mine.
However, he
explained that the initial sample had become contaminated
with dirt, and that an MSHA inspector advised him "to forget
it," and to submit a new sample. Although he submitted another
sample which indicated that he was in compliance, the first
sample was rejected, and as a result, he received a citation.
He decided to pay the assessment rather than to contest the
citation, and since that time he has been on a regular sampling
cycle. He claimed that he has been unable to convince MSHA's
district office that since that episode, he has always been
in compliance with the respirable dust requirements.
Under
the circumstances, he decided to contest the instant two
citations rather than pay the proposed assessments (Tr. 40-41).
Mr. Creel testified that when he submitted the two dust
samples which are in issue in this case he filled out the
data cards which were with the sample cassettes supplied
to him by the Bendix Company, the supplier. He confirmed
that he was not furnished a supply of new data cards until
after the citations were issued (Tr. 46). He also confirmed
that he does his own sampling, and that after filling out
the data cards, he mailed the cassettes and cards to MSHA
in a self-addressed container provided for that purpose
(Tr. 48-49).

2.714

Findings and Conclusions
The facts presented in this case reflect that the
respondent took the two samples in question and submitted
them to the appropriate MSHA off ice as required by the
reaulations. However, since the respondent used an old data card
fo~m when he submitted the samples, they were voided by the
computer because some of the information required to be
submitted on the new form was not programmed, and the computer
could not process the data reflected on the old card.
MSHA's counsel conceded that the citations resulted
from the respondent's use of old data cards when he submitted
the required samples.
Since the old cards do not provide
for the submission of the kinds of information required by
the new data cards, the samples were rejected by the computer
as being invalid under MSHA's definition of the term
"valid samples." Counsel also conceded that the citations
here do not concern a matter of noncompliance with the
respirable dust level requirements, but only with the respondent's
failure to submit "valid" samples.
Counsel agreed that nominal
civil penalties are in order for the citations (Tr. 47-50).
I conclude and find that the petitioner has established
the fact of violation as to both citations and they are affirmed.
However, I have considered the fact that the citations were
triggered by a computer which rejected and invalidated the
dust samples which the respondent submitted because the data
accompanying the samples was incomplete.
Under the circumstances,
I conclude that there are facts presented here which strongly
mitigate any civil penalty assessed for the two citations.
Gravity
I conclude and find that the violations here are nonserious.
Negligence
Although respondent is presumed to know that he was
required to submit new data cards with his samples, he denied
that this was ever brought to his attention during any ~SHA
training sessions he may have attended.
Having viewed the
respondent on the stand during his testimony, I found him
to be an honest and straightforward witness, and I believe
his assertions that he was somewhat confused over why he
was still required to submit dust samples. Although MSHA
produced a co:mrnunication dated May 4, 1983, addressed to
Mr. Creel advising him of the new dust reporting procedures,
I find Mr. Creel's explanation as to why he used his old
supply of data cards to be credible mitigation of his negligence
in this case.
Accordingly, I conclude that the violations
resulted from a low degree of negligence on his part.

2715

Good Faith Compliance
This factor is inapplicable to the facts of this case.
MSHA conceded that since the bimonthly sampling had already
passed at the tine the citations were issued, there was no
way for the respondent to abate the citations.
The record
here supports a conclusion that the respondent has an
excellent compliance record, and I have taken this into
consideration in assessing the civil penalties for the two
citations in question.
Size of Business and Effect of Civil Penalties on the Respondent's
Ability to Continue in Business
I conclude and find that the respondent is a small mine
operator and that the penalties assessed will not adversely
affect its ability to continue in business.
Penalty Assessments
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of section llO(i)
of the Act, I conclude and find that civil penalties in
the amount of $5 for each of the two citations are appropriate
in this case.
ORDER
Respondent IS ORDERED to pay a civil penalty in the
a:-:tount of $10 for the two citations in question, and payment
is to be made to MSHA within thirty ( 3 O)- days of the date
of this decision.
Upon receipt of payrnent, this case is
dis::lissed.

---~/

cl?~//
~;~

//jl_/ifr,(
1Georg/ A. 'Kou ras
Administrative Law Judge

Distribution:
David T. Bush, Esq., U.S. Depart::lent of Labor, Office of the
Solicitor, 3535 Market St., Philadelphia, PA 19104 (Certified
Mail)
Mr. Clarence Creel, President, Rob Coal Co., Inc., RD #4,
Kittannin;, PA 16201 (Certified Mail)

1 '
I s .L."(

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMDHSTRATION (MSHA) ,
Petitioner

Docket No. SE 84-26-M
A.C. No. 09-00727-05501

v.

Locke's Quarry, Inc.

LOCKE'S QUARRY, INC.,
Respondent
SUMMARY DECISION
Before:

Judge Koutras
Statement of the Case

This case concerns a civil penalty proposal initiated
by the petitioner against the respondent pursuant to
section llO(a) of the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 820(a), seeking civil penalty assessments
for two alleged violations of mandatory safety standard 30
C.F.R. § 56.12-13(b).
The proposals seek a penalty
assessment of $98 for section 104(a) Citation No. 2243929,
issued by an MSHA inspector on October 25, 1983, and a $20
penalty for Citation No. 2243931, issued that same day.
The inspector found· that the first violation was "significant
and substantial," and that the second one was not.
Respondent, by and through its counsel, filed an answer
to the petitioner's civil penalty proposals, and while it
did not dispute the fact that the violations in question
occurred, it did take issue with the inspector's "significant
and substantial" finding concerning Citation No. 2243929.
However, respondent's counsel stated that respondent did not
desire a hearing, and he explained that the respondent simply
wanted to make it known that the proposed civil penalties
in the amount of $118 are disproportionate for the violations
in question.
In view of the respondent's answer, and in particular
the fact that it did not contest the fact of violations and
indicated that it did not desire a hearing, I issued an Order

:: { j 7

r \ .....

.

.

on September 18, 1984, directing the parties to show cause
as to why this case should not be disposed of by sumrnary
decision.
I also afforded the parties an opportunity to
file further written arguments with me in support of their
respective positions.
By motion filed October 22, 1984, counsel for the
petitioner filed a motion for summary decision, with supporting
arguments and .information concerning the six statutory
criteria found in section llO(i) of the Act.
Respondent
has not responded to my order, nor has it filed any response
or opposition to the motion filed by the petitioner. Under
the circumstances, I conclude and find that the respondent
has waived its right to file further arguments with me, and
I will summarily decide this case on the basis of the pleadings
of record, including the petitioner's motion for summary decision,
with supporting arguments.
Findings and Conclusions
I take note of the fact that the respondent does not
dispute the fact that on October 25, 1983, it was served
with Citations 2243929 and 2243931 for violations of
mandatory safety standard 30 C.F.R. § 56.12-13(b), which
provides as follows:
§ 56.12-13 Mandatory.
Permanent splices
and repairs made in power cables, including
the ground conductor where provided, shall
be:
(2) Mechanically strong with electrical
conductivity as near as possible to that of
the original; (b) Insulated to a degree at
least equal to that of the original, and
sealed to exclude moisture; and (c) Provided
with damage protection as near as possible
to that of the original, including good bonding
to the outer jacket.

Section 104(a), "S&S" Citation No. 2243929, describes the
cited condition or practice as follows:
There was a defective splice in the 110 volt
power cable for the quarry flood light.
The splice was not insulated to a degree at
least equal to that of the original and sealed
to exclude moisture.
The defective splice
was located in an area where quarry personnel
have to be regularly.

2~-'18

.
.
Section 104(a), non-"S&S" Citation No. 2243931, describes
the cited condition or practice as follows:

There were several defective splices in
the 110 volt power extension cable at the
compressor building. The splices were
not insulated to a degree at least equal
to that of the original and sealed to
exclude moisture.
Fact of Violations
Included as part of the arguments in support of its case,
the petitioner has filed a sworn affidavit executed by the
inspector who issued the citations in question in this case.
After careful review of this affidavit, including a full
explanation by the inspector, I conclude and find that the
petitioner has established the fact of violation as to both
citations, and they are AFFIRMED.
In support of its ''single penalty assessment" of $20
for Citation No. 20243931, the petitioner points out that
while the 110 volt extension cable at the compressor building
had several defective splices, it was in an area not readily
accessible to employees, and there was only one employee
who had the responsibility for turning the compressor on
in the morning and off in the evening. Also, while there
was loose tape wrapped around the bare wires, petitioner
concludes that there was no evidence that this violation
was reasonably likely to result in a serious injury and it
was abated immediately upon notification.
After consideration of the arguments presented by the
petitioner, I adopt its proposed findings and conclusions
with respect to this citation as my findings and conclusions,
and they are affirmed.
In support of the inspector's "significant and substantial"
finding with respect to Citation No. 2243929, the petitioner
asserts that Inspector Grabner observed that there were
four employees exposed to the 110 volt energized wires located
on top a handrailing used by employees to travel to and from
the quarry. Petitioner argues that this exposure to the
energized wires was regular and reoccurring, and that if
the exposed wires were contacted by the employee~ serious
injury or death could have resulted from the 110 volts. In
support of this conclusion, the petitioner relies on Inspector
Grabner's affidavit, and an attachment to that affidavit
which is identified ·as an excerpt from Bureau of Mines
"Monthly Safety Topic" discussion concerning low voltage
electrical hazards.

2719

After.careful consideration of the record in support of
the inspector's "significant and substantial" finding
concerning Citation No. 2243929, and absant any input by
the respondent, I conclude and find that the petitioner has
established that there was a reasonable likelihood of an
injury, and the inspector's finding in this regard IS
AFFIRMED.
History of Prior Citations
Exhibit 3 submitted by the petitioner is a computer
print-out reflecting the respondent's history of prior
citation assessments for the period December 6, 1981, through
December 5, 1983. The only citations listed are the ones
which are contested in this case. Accordingly, for purposes
of any civil penalty assessments made by me in this case,
I have considered the fact that the respondent has no prior
history of violations.
Size of Business and Effect of Civil Penalties on the Respondent's
Ability to Continue in Business
The information submitted by the petitioner reflects
that the respondent is a small mine operator, employing
four employees who work less than 10,000 manhours a year.
I therefore conclude that the respondent is a small operator,
and in light of any information to the contrary, I further
conclude that the civil penalties which I have imposed here
will not adversely affect the respondent's ability to continue
in business.
Good Faith Abatement
With regard to Citation No. 2243929, the record establishes
that abatement was achieved within 15 minutes of the issuance
of the citation, and that the defective power cable was
removed from service. As for Citation No. 2243931, the
record indicates that abatement was achieved the same day
the citation issued, and that the respondent repaired the
cited defective cabie splices. Further, the petitioner concedes
that the respondent immediately replaced or repaired the cited
cables on notification by the inspector. Accordingly, I
conclude that the respondent gave immediate attention to
th~ citations by rapidly correcting and abating the violations,
and I have considered this in the civil penalties which
have been assessed for the citations in question.
Negligence
I conclude and find that the record here establishes
that both of the citations in issue resulted from the

') ....,11)0

_._

~

/.....,

respondent's failure to exercise reasonable care, and that
the violations are the result of ordinary negligence on
the respondent's part.
Gravity
I conclude and find that the record here supports a
finding that Citation No. 20243931 was nonserious, and that
Citation No. 2243929, was serious.
In the first instance,
the inspector concluded that any exposure to a hazard was
of very short duration, and that there was an attempt made
to cover any exposed wires. As for the second citation, I
agree with the inspector's evaluation that the hazard
presented constituted a likelihood of injury to several
employees.
Civil Penalty Assessment
I take note of the fact that during the initial civil
penalty assessment procedure made by MSHA's Office of
Assessments for Citation No. 2243929, the initial assessment
was in the amount of $140, as computed by MSHA's penalty
"point system." A further reduction after application of
MSHA's penalty criteria, resulted in a reduction of the
penalty to $98, and this is the assessment amount that the
petitioner proposes in this case. Absent any further input
by the respondent, I cannot conclude that this proposed
civil penalty assessment is unreasonable. Accordingly,
the petitioner's proposal is accepted, and I adopt it as my
civil penalty assessment for this violation.
With regard to Citation No. 2243931, petitioner's
"single penalty" assessment of $20 seems reasonable in the
circumstances, and I accept and adopt it as my civil penalty
assessment for this citation.
ORDER
The respondent IS ORDERED to pay a civil penalty in
the amount of $98 for Citation No. 2243929, and a civil
penalty in the amount of $20 for Citation No. 2243931.
Payment is to be made to MSHA within thirty (30) days of
the date of this decision, and upon receipt of payment,
this case is dismissed.

~~µfQ
, ~!rge
A. Koutras
Administrative Law Judge

2721

Distribution:
Ken S. Welsch, Esq., U.S. Department of Labor, Office of the
Solicitor, 1371 Peachtree St., N.E., Rm. 339, Atlanta, GA
30309 (Certified Mail)
Robert A. Johnson, Esq., Smith & Johnson, 5 Thomas St.,
Box 520, Elberton, GA 30635 (Certified Mail)

/slk

') ~ ~)''')

,: ... ! ·~· (..,

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

DEC 3 1984
SECRETARY Of LABOR,
MI~E SAFETY AND HEALTH
ADMI~ISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. SE 84-57
A. C. Ne. 01-00758-03592
Nc.

v.

3 f'i in e

JIM WALTER RESOURCES, INC.,
Respondent
DECISION
Before:

Judge Merlin

In lieu of a hearing, the parties submitted stipulations in
the above-captioned case for a decision on the record.
The parties stipulate that the condition or practice described in the citation occurred and that the belt described in
the citation ~as a coal-carrying belt. The parties further agree
that the decision in Jim Walter Resources, Inc., Docket No.
SE 84-23 (July 30, i984) is controlling. I accept these
stipulations.
The decision in Docket No. SE 34-23 held that 30 C.F.R.
§ 75.1403-S(g) does not apply to coal-carrying belt conveyors.

Therefore, in light of the parties• stipulation that this case
concerns a coal-carrying belt I find that there was no violation.
Citation No. 2310851 is hereby VACATED.

Paul r;ierlin
Chief Administrative Law Judge
Llistribution:
George D. Palmer, Esq., Office of the Solicitor, U. S. Department
of Labor, 1929 South Ninth Avenue, Birmingham, AL 35256
(Certified Mail)
Robert w. Pollard, Esq., Jim Walter Resources, Inc., P. G. Box
C-79, Birmingham, AL 35283 (Certified Mail)
Ms. Joyce Hanula, Legal Assistant, UMWA, 900 15th Street, N.W.,
Washington, DC 20006 (Certified Mail)

/gl

2723

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 84-67-M
A.C. No. 14-00412-05501

v.

Carey Rock Salt Mine

CAREY SALT - D~VISION OF
PROCESSED MINERALS, INC.,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Koutras
Statement of the Case

This proceeding concerns a civil penalty proposal filed
by the petitioner against the respondent pursuant to section
llO(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 820(a), seeking a civil penalty assessment
in the amount of $4,000, for a violation of mandatory safety
standard 30 C.F.R. § 57.9-20.
The respondent filed a timely answer contesting the
violation, and the case was scheduled for hearing in Witchita,
Kansas, on November 27, 1984. However, by joint motion filed
by the parties pursuant to Commission Rule 30, 29 C.F.R.
§ 2700.30, they seek my approval of a proposed settlement
of the case, the terms of which include an agreement by the
respondent to pay a civil penalty in the amount of $3,000,
for the violation in question.
Discussion
In support of the proposed settlement disposition of
this case, the parties have submitted a full discussion of
the six statutory criteria found in section llO(i) of the
Act.
The parties state that the respondent is a small
operator engaged in the operation of an underground salt mine
and that the settlement amount is appropriate to the size of

the operation and will not affect the respondent's ability
to continue in business.
The parties also state that the
respondent has a good compliance history and abated the
violation within a reasonable period of time.
The parties are in agreement that the gravity of the
violation was serious, and that the violation contributed
to an accident. According to the information in the pleadings
filed by the petitioner, the citation was issued because four
railroad cars, parked on a spur track east of the mill loading
dock, were not blocked by a positive action stopblock as
required by section 57.9-20. The four parked cars ran off
the spur track and struck three cars near the loading dock;
these three cars, in turn, moved forward and crushed an
employee against the car at the loading dock, causing fata~
injuries.
The petitioner believes that had the cars on
the spur track been securely blocked, the accident would not
have occurred.
In further support of the proposed settlement, the parties
assert that several mitigating circumstances dictate that
the degree of negligence be modified from moderate to low.
The parties state that it had been the custom and practice
of respondent to park railroad cars on the spur track and
to use the parking (hand) brake on the railroad cars to
keep them from moving.
This practice was in effect prior to
MSHA inspections and was not cited. The parties also state
that it is probable that some moisture accumulated around
the brake shoe which froze and then thawed out, thereby
contributing to the brake not holding.
Conclusion
After careful review and consideration of the pleadings,
arguments, and submissions in support of the motion to approve
the proposed settlement of this case, I conclude and find
that the proposed settlement disposition is reasonable and
in the public interest. Accordingly, pursuant to 29 C.F.R.
§ 2700.30, the motion IS GRANTED and the settlement IS APPROVED.
ORDER
The respondent IS ORDERED to pay a civil penalty in
the amount of $3,000, in satisfaction of the violation in
question, and payment is to be made to the petitioner within
thirty (30) days of the date of this decision and order.
Upon
receipt of payment, this case is DISMISSED.

.......,,v
2 '79~

Distribution:
Robert s. Bass, Esq., U.S. Department of Labor, Office of
the Solicitor, Rm. 2106, 911 Walnut St., Kansas City, MO
64106 (Certified Mail)
William B. Swearer, Esq., Martindell, Carey, Hunter & Dunn,
400 Wilsy Bldg., P.O. Box 1907, Hutchinson, KS 67504-1907
(Certified Mail)

/slk

2728

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. SE 80-21-M
A.O. No. 31-00136-05001 I

v.

Docket No. SE 80-61-M
A.O. No. 31-00136-05015

CAROLINA STALITE COMPANY,
Respondent

Docket No. SE 80-73-M
A.O. No. 31-00136-05016
Docket No. SE 80-79-M
A.O. No. 31-00136-05017
Docket No. 81-6-M
A.O. No. 31-00136-05018
Stalite Mill

DECISION APPROVING SETTLEMENT
Before:

Judge Lasher

The parties have reached a settlement of the nine
violations involved in these five dockets in the total
sum of $2000.00. MSHA's initial assessment therefor
was $2587.00.
The terms of the settlement are as follows:
Citation No.

Original Assessment

Settlement

$1,200

$ 920

$

$ 115

SE 80-21-M
00104454
SE 80-61-M
00104519

150

Citation No.

Original Assessment

Settlement

$ 210
210
195
122

$ 165
165
150
90

$ 160
180

$ 130
140

$ 160

$ 125

SE 80-73-M
00105537
00105538
00110905
00110906
SE 80-29-M
00105539
00110904
SE 81-6-M
00105507

The settlement appears reasonable and is approved.
It
should be initially noted that no fatalities resulted from
any violation and that Respondent apparently abated the
violative conditions in good faith and timely fashion after
notification thereof. Also, at the time of issuance of the
citations Respondent, according to the parties, was a
"moderate-sized" operator employing approximately 48 employees
for 118,000 manhours per year in milling light-weight aggregate.
The joint motion submitted by the parties indicates inter
alia that:
1. Citation No. 00104454 involved an accident in
which a crushing plant laborer who was not wearing a safety
belt and line allegedly fell 40 feet from the edge of a silo.
Instead of a safety belt, the miner had wrapped a rope around
his body. However, the fall actually was not 40 feet because
the crushed stalite material slopped up toward the top of
the silo and the miner received only minor injuries and
was immediately pulled out of the silo. The agreed-on
penalty of $920 is found appropriate.
2. Citation No. 00104519 was issued for a violation
of 30 C.F.R. § 56.17-1. The inspector did not consider
the light sufficient at the stairs going up to the preheaters
and at the stockpile area. A proposed penalty reduction
from $150 to $115 is found appropriate since the MSHA
inspector considered the possibility of an accident occurring
as "improbable," and because MSHA agrees that the Respondent
should be given "good faith abatement" credit for immediately
ordering and installing additional lighting.

3.
Citation No. 00105537, involving a violatior. of
30 C.F.R. § 56.14-6, was issued because the guard on the
tailpulley and the idlers on the No. 3 raw material conveyor
were left open. According to the Solicitor, the mine
operator checks this area daily and would testify (1) that
it was not aware that the guard had been left open and (2)
that it was not in that position when Respondent checked
the area earlier on the day in question.
Upon notification,
Respondent immediately closed the guard.
The agreed-on
penalty of $165.00 is approved.
4.
Citation No. 00105538 (30 C.F.R. § 56.14-7) was
issued because the tailpulley guard of the yellow discharge
belt was not properly maintained in that the back portion
of the guard had been bent, partially exposing a pinch point.
According to the Solicitor, (1) this area is not regularly
worked by employees, (2) Respondent was not aware that the
condition presented any hazard, and (3) Respondent would
testify that it believed the guard to be adequate.
The
proposed penalty of $165 is found appropriate.
It also
appears that immediately upon notification of the violation,
Respondent bent the guard back into position.
5.· Citation No. 00110905 was issued for a violation of
30 C.F.R. § 56.9-37. A 930 Cat Loader was left unattended
on a 5% grade without emergency brakes or wheels turned
into a bank.
The parties propose a penalty of $150 which
is approved.
Respondent contends that it was not aware of
the violative condition and that such practice violated
company policy.
During an inspection the loader operator
apparently left the loader to get a drink of water.
6.
Citation No. 00110906 was issued for a violation
of 30 C.F.R. § 56.15-3 when a maintenance man was handling
heavy metal objects without wearing protective footwear.
The maintenance man had safety shoes but was not wearing
them on the day in question.
Respondent was not aware of
the condition and company policy required the wearing
of safety shoes.
The agreed-on penalty of $90.00 is
reasonable and approved.
7.
Citation No. 00105539, for violation of 30 C.F.R.
56.20-3, was issued because the elevated walkway was not
kept clean. A 8" to 10'' build-up of material occurred.
The walkway had handrails, and at the time of the inspection,
Respondent was in the process of replacing the grates on
the walkway to allow the material to pass more easily.
Upon notification, Respondent immediately cleared the material
from the walkway, thereby achieving prompt abatement.
The
reduction of $30.00 from the proposed penalty appears warranted
and a pe11aity of $130.00 is approved.
§

2 ~?9
I -

8. Citation No. 00110904, for a violation of 30
C.F.R. § 56.20-813, was issued because the toilet facilities
were not kept clean and sanitary. A penalty of $140 for
this violation is reasonable and approved since, upon
notification of the violation, the toilet facility was cleaned
and Respondent assigned an employee to the job on a regular
basis.
9.
Citation No. 00105507, involving a violation of
30 C.F.R. § 56.9-2, was issued because the 930 Cat Loader
had no lights and was working in areas with insufficient
lighting. Respondent was not aware that the loader was
being used at night since another loader with lights was
normally worked at night. There was sufficient lighting
in the area, and upon notification, the loader was immediately
taken out of service by Respondent and new lights installed.
The agreed penalty of $125.00 is approved.
ORDER
Respondent, if it has not previously done so, is ordered
to pay $2000.00 to the Secretary of Labor within 30 days
from the date of this decision.

~:4-ee a-.~~/k.
Michael A. Lasher, Jr.
Administrative Law Judge
Distribution:
James L. Stine, Esq., U.S. Department of Labor, Office of
the Solicitor, 1371 Peachtree St., N.E., Atlanta, GA 30367
(Certified Mail)
William c. Kluttz, Jr., Esq., 506 West Innes Street, P.O.
Drawer 1617, Salisbury, NC 28144 (Certified Mail)

slk

') 0
2 ·~: 0"

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

' ;

~

.

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (~SHA) ,
Petitioner

Docket No. CENT 84-45-M
A.C. No. 41-02926-05502

v.

Crusher No. 2 Mine

PRICE CONSTRUCTION, INC.,
Respondent
DECISION
Appearances:

Ronnie A. Howell, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for
Petitioner;
Bobby Price, Vice-President, Price Construction,
Inc., Big Spring, Texas, for the Respondent.

Before:

Judge Koutras
Statement of the Case

This case concerns a civil penalty proposal initiated
by the petitioner against the respondent pursuant to section
llO(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 820(a), seeking a civil penalty assessment of
$20 for an alleged violation of mandatory safety standard
30 C.F.R. § 56.6-20(e).
The respondent filed a timely answer and notice of
contest and requested a hearing on the alleged violation. A
hearing was convened in Big Spring, Texas, on November 13,
1984, and the parties appeared pursuant to notice.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977; Pub.
L. 95-164, 30 u.s.c. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30 u.s.c.

3.

Commission Rules, 29 C.F.R.

§

§

2700.l et seq.

820(i).

Stipulations
The parties stipulated that exhibit P-1, is an MSHA
computer print-out reflecting the respondent's history of
prior violations for the period February 2, 1982 to
February 14, 1984 (Tr. 8). The print-out reflects three
prior citations for which the respondent paid civil penalty
assessments totalling $119, and that none of the citations
are repeat violations (Tr. 9).
The parties agreed that the respondent is a small operator,
and that it operates two mines engaged in the mining of a
limestone crushed base material used for road construction.
The mine in question employs approximately 18 miners and
had an annual production of approximately 40,060 man-hours
(Tr. 8-9) .
The parties agreed that the respondent acted immediately
in good faith and abated the cited condition on the same
day on which it was pointed out to him (Tr. 9).
Respondent also stipulated that payment of the civil
penalty assessment for the violation in question will not
adversely affect his ability to continue in business (Tr. 9).
Discussion
The respondent was cited for· failure to ground two
metal constructed explosive magazines located at the site
of one of his crushers.
Information developed during the
hearing indicates that the magazines were the property of
a contractor who brought them to the site, and they were
left as part of a lease arrangement (Tr. 13). The crusher
has since been removed from the site and is no longer
operational (Tr. 11).
Respondent's vice-president, Bobby Pric~, confirmed that
the crusher is no longer in operation, and he stated tbat
he assumed that the magazines were properly grounded at
the time they were delivered and installed at the site. He
pointed out that the magazines are not in the possession
of the respondent at all times (Tr. 13-14).
Mr. Price indicated that this case was initially contested
by the company safety director, and that he (Price) had only
become personally involved on the day prior to the hearing.
He conceded the fact of violation and indicated that he would
like to dispose of the matter by paying the $20 proposed
assessment.

Petitioner's counsel asserted that the magazines in
question were located approximately 200 yards away from
the major mine operations, and that the inspection in question
was the first visit to the site (Tr. 12). He also confirmed
that abatement was achieved that same day, and that employee
exposure to any hazard was minimal (Tr. 12). Counsel
confirmed that upon consultation with the MSHA inspector
who issued the citation, and who was present in the courtroom,
the inspector would agree that the payment of the assessed
civil penalty would be a reasonable compromise for the
citation in question (Tr. 16).
Findings and Conclusions
After careful consideration of the facts in this case,
including the six statutory criteria found in section llO(i)
of the Act, and the arguments presented by the parties in
support of their proposed disposition of this case, I rendered
a bench decision finding a violation of section 56.6-20(e),
and imposing a civil penalty of $20 for the violation.
Although the respondent was negligent in permitting the
violation to occur, I have considered the fact that the
respondent is a small operator, has a good compliance record,
and the fact that there was immediate abatement of the cited
conditions.
I have also considered the fact that the magazines
were somewhat isolated from the other mining operation, and
the lack of any evidence that there were any hazards presented
by the cited conditions. My bench decision is hereby
reaffirmed.
ORDER
The respondent IS 9RD~RED to pay a civil penalty in
the amount of $20 within thirty (30) days of the date of this
decision and order. Upon receipt of payment by the petitioner,
this case is disrr.issed.

Distribution:
Ronnie A. Howell, Esq., U.S. Department of Labor, Office of
the Solicitor, 555 Griffin Square, Suite 501, Dallas, TX
75202 (Certified Mail)
Mr. Bobby Price, Vice-President, Price Construction, Inc.,
Snyder Hwy., Box 1029, Big Spring, TX 79720 (Certified Mail)
slk

')~'13
·-- '

'J

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

·1'C1R4
vV.

CONTEST PROCEEDING

THE NACCO MINING COMPANY,
Contestant

Docket No. LAKE 84-60-R
Citation No. 2206677; 2/29/84

v.

Docket No. LAKE 84-61-R
Order No. 2206678; 2/29/84

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No. LAKE 84-62-R
Citation No. 2326373; 2/29/84

UNITED MINE WORKERS OF
AMERICA (UMWA) ,
Intervenor

Docket No. LAKE 84-63-R
Order No. 2326374; 2/29/84
Powhatan No. 6 Mine
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. LAKE 84-79
A. C. No. 33-01159-03599

v.

Powhatan No. 6 Mine

THE NACCO MINING COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Steffey

Counsel for the parties filed on November 30, 1984, in the
above-entitled consolidated proceeding a motion for approval of
settlement.
Under the parties' settlement agreement, The Nacco
Mining Company (Nacco) has agreed to withdraw its notices of
contest and Nacco has agreed to pay civil penalties totaling
$40 for two alleged violations of section 103(f) of the Federal
Mine Safety and Health Act of 1977, instead of the penalties
totaling $360 proposed by MSHA.
The issues involved in this proceeding relate to the issuance on February 29, 1984, of Citation Nos. 2206677 and 2326373
alleging that Nacco had violated section 103(f) by refusing to
allow persons selected by UMWA as miners' representatives to
accompany two different inspectors who were engaged either in
holding a close-out conference or in making an inspection. In
each instance, the person designated to be the miners' representative was classified as a mechanic.
Orders of withdrawal

27.34

were issued under section 104(b) of the Act when Nacco failed to
allow the mechanics to accompany the inspectors in the performance of their work.
The position taken by Nacco in its notices
of contest was that UMWA was abusing its discretion to select
miners' representatives by designating only miners having the job
classification of "mechanic" as the representatives to aid the
inspectors. Nacco did not object to UMWA's selecting miners'
representatives to assist the inspectors, but claimed that UMWA's
choosing of more than one employee from each job classification
for that purpose unduly interfered with Nacco's ability to operate its mine safely, if at all, while inspections were being
made.
The parties engaged in extensive discovery procedures which
culminated on August 15 and 16, 1984, when counsel for the parties took the depositions of 16 persons totaling 513 pages of
transcript.
A hearing had been scheduled to begin on October 23,
1984. A copy of each deposition was mailed to me a short time
prior to the hearing. After I had thoroughly reviewed the depositions, I issued on September 28, 1984, a procedural order which
contained some findings of fact and conclusions based on the 16
depositions.
The parties' settlement agreement (page 4) provides
for the findings and conclusions set forth in the procedural
order to be made a part of my decision approving settlement. The
pertinent part of the procedural order of September 28, 1984, is
quoted below:
I have carefully read and summarized the statements made
by the 16 persons who gave depositions under oath and it
is difficult for me to understand why any further testimony is required to decide the issues raised in this proceeding.
The depositions clearly show that the union
and Nacco's management came to an impasse after management denied Roger Hickman's request to transfer from the
position of mechanic to the position of helper to the
operator of a roof-bolting machine. The union did not
insist on designating only mechanics as the miners' representatives to accompany inspectors pursuant to section
103(f) of the Federal Mine Safety and Health Act of 1977
until after management denied Hickman's grievance (Baker,
p. 18; Hoskins, pp. 36-37; Houston, p. 17; Marozzi, pp. 12;
22-24).
It is also clear from the statements of both management and union deponents that the union's designation as
representatives on a single shift of up to four miners
regularly classified as mechanics and one named as a
substitute' mechanic would have an adverse impact on safety
and, if continued, would have curtailed both production
and the ability to operate a safe mine (Kovacs, pp. 8-11;
Clyde Reed, pp. 13-16; Vucelich, p. 25).

It was the position of the inspectors that Nacco
is required to operate a safe mine regardless of how
many persons the union may designate as representatives
for purposes of section 103(f) and they believed that it
was both the union's and management's obligation to solve
their differences without involving MSHA in their dispute
(Facello, p. 7; Minear, p. 7; William Reed, pp. 8; 20, 30;
33; Yudasz, pp. 15; 34; 38; Zitko, pp. 9; 18; 22). Both
the union's and management's depositions show that the
union and management ultimately did resolve their differences because management reversed its denial of Hickman's
grievance and awarded him with the job he had requested
after management had engaged in a 2-hour counseling session with Hickman and learned that the grant of his request would be in the best interest of all, management,
the union, and Hickman (Baker, p. 15; Hoskins, p. 40;
Marozzi, pp. 25-30).
The depositions further show that management withdrew its written policy which restricted the selection
of representatives to one representative from each job
classification, and that the union, after the withdrawal
of the written policy, has exercised reasonableness in
designating representatives (Forrelli, pp. 10; 15-16;
Marozzi, p. 36; Miller, p. 41). Moreover, the general
superintendent stated that the policy should at least
have allowed the union to designate two representatives
from a single job classification, assuming that ·such a
policy was necessary (Marozzi, p. 35). Nacco's president
stated that the policy did restrict the union's right to
designate representatives under section 103(f) of the Act
(Mller, p. 38). Finally, the deposition of Josiah
Hoskins, who seems to have been one of the primary designators of mechanics as miners' representatives, stated
that Nacco is no longer restricting the union's selection of more than one representative from a given single
job classification (Deposition, p. 46).
The depositions also show that management did refuse
to allow two of the three representatives designated by
Hoskins on February 29, 1984, to accompany an inspector
underground in one instance and to attend an inspector's
close-out conference in another instance (Forrelli, p. 8;
Yudasz, pp. 11; 38; Zitko, pp. 21; 24).
So far as I can
determine, section 103(f) does not permit me to consider
equities in determining whether an inspector properly
cites a violation of section 103(f) when a representative
designated Ly the union is not permitted to accompany the
inspector. Assuming, arguendo, that section 103(f) does
permit me to consider the equities of management's refusal
to allow representatives to ~ccompany Inspectors Yudasz

2736

and Zitko, neither the union nor management is entirely
free from fault in the impasse which occurred after
Hickman's grievance was denied.
The union was at fault in using only mechanics as
a means of pressuring Nacco's management to reverse its
decision regarding Hickman's grievance (Hoskins, p. 36).
Management was at fault for agreeing to give the union
to March 2, 1984, to consider the unreasonableness of
its position and then arbitrarily imposing the "one-repper-classification" rule on February 29, 1984, without
giving the union until the agreed-upon date to reply to
management's request made in the communications meeting
held on February 27, 1984 (Marozzi, p. 41; Vucelich,
p. 23).
The parties also asked that their settlement agreement be
made a part of my decision.
The settlement agreement is set
forth below:
SETTLEMENT AGREEMENT
This settlement agreement is made by and between
The Nacco Mining Company ("Nacco"), the Mine Safety
and Health Administration ("MSHA"), and the United
Mine Workers of America ("UMWA") this 20th day of November 1984.
WHEREAS a dispute arose between Nacco and UMWA on
February 29, 1984, regarding UMWA's designation of
walkaround personnel at Nacco's No. 6 Mine; and
WHEREAS MSHA became involved in the dispute and
issued two§ 104(a) citations, bearing numbers 2206677
and 2326373 ("the Citations"), to Nacco, and subsequently issued two related§ 104(b) orders, bearing
numbers 2206678 and 2326374 ("the Orders"), to Nacco,
all for alleged violations by Nacco of § 103(f) of the
Federal Mine Safety and Health Act ("the Act"); and
WHEREAS Nacco formally contested the validity of
the Citations and the Orders in Notice of Contest proceedings bearing Docket Nos. LAKE 84-60-R, LAKE 84-61-R,
LAKE 84-62-R, and LAKE 84-63-R ("the contest proceedings"), which are currently pending before Administrative Law Judge Richard C. Steffey; and
WHEREAS MSHA and UMWA are parties to the contest
proceedings and have participated with Nacco in conducting 16 depositions of potential union, management, and
MSHA witnesses; and

2737

WHEREAS Judge Steffey had conducted a detailed
review of the transcripts of those depositions and
issued a Procedural Order dated September 28, 1984
("the Procedural Order") setting forth his findings of
fact based on the deposition records; and
WHEREAS the parties desire to settle the contest
proceedings on an amicable basis and without need for
further litigation;
NOW, THEREFORE, in consideration of the mutual
promises herein made and of the acts to be performed
by the respective parties hereto, it is agreed as
follows:
1. Nacco shall withdraw its Notices of Contest
in the contest proceedings.
2.
Judge Steffey has indicated his disposition
to assess a civil penalty in the amount of $20 against
Nacco for each of the Citations. No other penalties
shall be sought or claims made against Nacco based on
the Citations or the Orders.
3. Nacco shall promptly pay the civil penalties
to be assessed by Judge Steffey, as referred to in
paragraph 2 of this agreement, in full settlement and
compromise of the contest proceedings.
By making that
payment, Nacco does not admit that it committed any
violation of law.
Moreover, Nacco's payment shall be
made without prejudice to, and with full reservation of,
all rights and defenses of Nacco respecting the alleged
violations for which payment is made insofar as the same
may to any extent be involved in any further or other
proceedings.
4. Nacco acknowledges the right of UMWA under
§ 103(f) of the Act to designate union walkaround representatives to accompany MSHA inspectors at the No. 6
Mine.
UMWA acknowledges that its designation of only
mechanics as walkaround representatives at the No. 6
Mine during the period from February 23, 1984, through
February 29, 1984, was made for purposes unrelated to
the Act's safety objectives and thereby constituted an
inappropriate exercise of UMWA's designation right under§ 103(f).
5.
UMWA will hereafter exercise its § 103(f)
designation right with reasonableness, having due regard for Nacco's safety and production objectives at
the No. 6 Mine and endeavoring to avoid overuse of any

2738

single job classification, unless clear and present
safety needs so require. UMWA specifically agrees
hereafter to address such labor grievances as it may
have under the provisions of its collective bargaining agreement with Nacco and without resort to § 103
of the Act. Nacco will fully respect UMWA's reasonable exercise of its § 103(f) designation right.
6.
Nacco and UMWA shall notify their respective
constituencies at the No. 6 Mine of the terms and
conditions of this settlement agreement and of their
individual and collective obligations to abide by
those terms and conditions.
7,
The parties shall promptly move Judge Steffey
to enter an order approving settlement of the contest
proceedings on the basis of this agreement.
This
settlement is expressly conditioned on the entry of
an Order by Judge Steffey which recites his findings
of fact as set forth in the Procedural Order (see
Annex 1) 1/ as well as incorporating the terms and
conditions ~f this settlement agreement and directing
the parties to comply with those terms and conditions.
IN WITNESS WHEREOF the parties acknowledge, by
signature of their respective counsel, their agreement
this 20th day of November 1984.

Mine Safety and Health
Administration

The Nacco Mining Company

By:---'--/Z-~
__4 -~--Robert A. Cohen
United Mine Workers
of America

/).

By:

{)tdl'-.1A/

~
'f111j/w

Thomas A. Myers

1/ The settlement agreement submitted by the parties includes
1n an Annex to the agreement a quotation of the language from
the procedural order which I issued on September 28, 1984.
I
have already included in this decision the relevant portions
of my procedural order and they need not be repeated.

2739

Although I gave some reasons in my procedural order of September 28, 1984, for my belief that a civil penalty of $20 would
be appropriate for each of the alleged violations of section
103(f), I believe that the Act requires me to give a fuller exposition of the six assessment criteria listed in section llO(i)
of the Act than the one provided in my procedural order. The
proposed assessment sheet in the official file in Docket No.
LAKE 84-79 shows that MSHA's proposed penalty of $180 for each
violation was derived after giving an appropriate evaluation of
the six criteria on the basis of the limited facts which were
available to MSHA at the time the proposed assessments were
made.
The assessment sheet shows that Nacco's No. 6 Mine produces about 1,075,000 tons of coal annually and that Nacco's
controlling company produces over 14,000,000 tons of coal per
year. MSHA applied those production figures under the assessment formula described in 30 C.F.R. § 100.3(b) and correctly
assigned 13 penalty points under the criterion of the size of
Nacco's business.
The assessment sheet indicates that Nacco has been cited
for 712 violations during 2,229 inspection days for the 24-month
period preceding the writing of the two citations involved in
this proceeding. Using the aforesaid statistics to make the
calculation described in section 100.3(c) of MSHA's assessment
formula results in the assignment of two penalty points under
the criterion of Nacco's history of previous violations.
There is no information in the official file, the pleadings,
or the discovery materials pertaining to Nacco's financial condition.
The Commission held in Sellersburg Stone Co., 5 FMSHRC
287 (1983), aff'd. 736 F.2d 1147 (7th Cir. 1984), that if an
operator fails to furnish any evidence concerning its financial
condition, a judge may presume that the operator is able to pay
penalties.
Therefore, I find that payment of civil penalties
will not adversely affect Nacco's ability to continue in business. Consequently, it will not be necessary to reduce the
penalty, determined pursuant to the other criteria, under the
criterion of whether the payment of penalties will ~ause respondent to discontinue in business.
A brief discussion of the facts is required to evaluate
the criteria of negligence and gravity.
It is a fact that
Nacco refused to allow two of the three mechanics designated
by UMWA as miners' representatives to accompany inspectors
(Forrelli, p. 8). On the other hand, Nacco did permit one
mechanic to accompany an inspector as a miners' representative
and Nacco's management was quite willing to permit miners from
other job classifications to act as miners' representatives
(Forrelli, pp. 7; 19), but the UMWA person who was designating
miners' representatives declined to appoint any miners from
other job classifications to act as miners' representatives
when Nacco declined to allow two of the three mechanics to act

2740

as miners' representatives (Hoskins, p. 39). UMWA claims that
miners from other job classifications had already gone underground and that no substitute representatives could be selected
(Hoskins, p. 40), but Nacco's management disputes that contention (Forrelli, pp. 41-42).
In any event, UMWA made no attempt
to appoint substitute representatives and simply insisted that
management allow three mechanics to act as miners' representatives to accompany three different inspectors (Hoskins, p. 39;
Forrelli, p. 20).
It is hardly surprising that Nacco took the intractable
position that it did when one considers that on the previous
day UMWA had named four regulay mechanics and one miner whom
Nacco had asked to work as a substitute mechanic to be miners'
representatives to accompany five different inspectors who were
making a "saturation" inspection on that day (Forrelli, p. 24).
Nacco's management on that day permitted UMWA to use as miners'
representatives an extreme number of persons from a single job
classification. When one is in possession of some of the extenuating circumstances associated with Nacco's refusal to allow more than one mechanic to act as miners' representatives
on the day following UMWA's use of five mechanics for that purpose, it hardly seems appropriate to assess any portion of the
penalty under the criterion of negligence since UMWA was using
its right to designate miners' representatives as a means of
putting pressure on Nacco's management to reverse a decision
it had made in a grievance case filed by one of the miners who
wanted to transfer from his position of mechanic to the position
of helper to the operator of a roof-bolting machine (Marozzi,
pp. 11-12).
MSHA's proposed penalty of $180 results in large part from
its having assigned 15 penalty points under the criterion of
negligence.
I believe that the unusual circumstances surrounding the citing of the violations warrant assignment of zero
penalty points under the criterion of negligence.
Both of MSHA's inspectors correctly considered that the
alleged violations of section 103(f) were nonserious and MSHA's
penalties were appropriately proposed by assignment of zero penalty points under the criterion of gravity.
The final criterion to be considered is Nacco's good-faith
effort to achieve rapid compliance after the violations were
cited. It is a fact that Nacco refused to allow two of the
three mechanics named as miners' representatives to act in that
capacity.
Since UMWA refused to name alternate miners' representatives, each inspector wrote a withdrawal order because of
Nacco's refusal to abate the alleged violations within the time
period established by the inspectors in their citations. If
UMWA had named substitute miners' representatives in other job

0 ~41

;....,

'

classifications, the alleged violations would have been abated
promptly and Nacco would have been given full credit for having
shown a good-faith effort to achieve compliance. Inasmuch as
both inspectors considered the violations to be nonserious,
MSHA would have assigned penalties of only $20 for each violation
under section 100.4 of MSHA's assessment procedures if the alleged violations had been abated within the time allowed by the
inspectors.
Therefore, MSHA's failure to find that Nacco had
made a good-faith effort to achieve compliance caused MSHA to
propose its penalties of $180 by using the assessment formula
in section 100.3 instead of proposing $20 penalties under section 100.4.
I believe that UMWA should share the blame for the fact
that the alleged violations were not promptly abated. UMWA
could have contested Nacco's refusal to allow mechanics to accompany the inspectors just as well if it had named substitute
miners' representatives so that the provisions of section 103(f)
could have been met by use of substitute miners' representatives
selected from other job classifications. For that reason, I
believe that the penalty should be assessed by assigning zero
penalty points under the criterion of whether the operator demonstrated a good-faith effort to achieve rapid compliance.
In short, since UMWA was equally at fault in bringing about
the impasse which resulted in the issuance of the citations, I
believe that assessment of more than token penalties in this
instance would defeat the deterrent purposes envisioned by Congress for assessment of civil penalties. For the aforesaid
reasons, I find that the parties' settlement agreement providing for the assessment of penalties of $20 for each violation
should be approved and that the motion for approval of settlement should be granted.
WHEREFORE, it is ordered:
(A)
The parties' motion for approval of settlement is
granted and their settlement agreement is approved.
(B)
Pursuant to the parties' settlement agreement, The
Nacco Mining Company, within 30 days from the date of this decision, shall pay civil penalties totaling $40.00 for the violations of section 103(f) alleged in Citation Nos. 2206677 and
2326373 dated February 29, 1984.
(C)
The Nacco Mining Company's motion to withdraw its
notices of contest is granted, the notices of contest are
deemed to have been withdrawn, and all further proceedings in
Docket Nos. LAKE 84-60-R through LAKE 84-63-R are dismissed.

2742

(D)
Approval of the parties' settlement agreement is
conditioned upon the parties' compliance wLth the terms and
conditions of the agreement.

~ C.<:l-Tof1h

Richard C. Steffey
Administrative Law Judge

Distribution:
John A. Macleod, Esq., Crowell & Moring, 1100 Connecticut Avenue,
NW, Washington, DC 20036 (Certified Mail)
Robert A. Cohen, Esq., Office of the Solicitor, U. S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
Thomas M. Myers, Esq., Counsel for United Mine Workers of America,
56000 Dilles Bottom, Shadyside, OH 43947 (Certified Mail)

yh

2 ~40
I
·u

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

rn:P .-;

1gg4

~
...,_li.ivl·
·

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
ON BEHALF OF·
ROBERT RIBEL,
Complainant

DISCRIMINATION PROCEEDING
Docket No. WEVA 84-33-D
MSHA Case No. MORG CD 83-18
Federal No. 2 Mine

v.
EASTERN ASSOCIATED COAL
CORP. I
Respondent

ORDER DENYING ATTORNEY FEES
ORDER AWARDING DAMAGES
Statement of the Case
On November 2, 1984, the Commission remanded this matter
to me for the limited purpose of ruling on a motion filed
by Mr. Ribel's private counsel, afier I decided the case
on the merits, for an award of costs, expenses, and attorney's
fees purportedly incurred by Mr. Ribel in connection with
his discrimination complaint.
My decision with respect to the merits of the discrimination
complaint filed on Mr. Ribel's behalf by MSHA was issued
on September 24, 1984. I sustained the complaint and ordered
that Mr. Ribel be reinstated.
In view of the fact that the
complaint was filed on his behalf by MSHA, and since no one
raised the question of attorney's fees and expenses, my·
decision did not include those matters.
Mr. Ribel's private counsel filed her motion with the
Commission's Executive Director on October 29, 1984, and
included as part of the motion are four attachments itemizing
expenses allegedly incurred by Mr. Ribel in connection with
his discharge by the respondent.
On November 7, 1984, respondent's counsel filed an
opposition to the motion for an award of costs, expenses,
and attorney's fees.

2744

Attachment 2 to the motion is an itemized statement
prepared by counsel Barbara Fleischauer claiming $118.35
for mileage and meal costs, $258.98 for long distance telephone
calls, and $8,688.33, for "expenses for legal services."
These claims total $9,065.66.
Attachment 2(A) claims mileage and meal costs totaling
$118.35, covering a period from September 5, 1983 to
October 19, 1984.
Attachment 2(B) claims long distance telephone calls
in the amount of $258.98, covering a period from August 22,
1983, to October 4, 1984.
Attachment 2(C) is an itemized list of claimed expenses
for legal services in the amount of $8,688.83, covering a
period from August 21, 1983, to October 24, 1984. Counsel
states that during this period of time she provided 173.77 hours
of legal services, billed at $50 per hour, for a total of
$8,698.33.
Attachm.ent 3 is a statement of expenses filed by
Counsel Fleischauer on behalf of Professor Robert Bastress.
Included in this statement are costs for mileage and meals
amounting to $138.48, and "expenses for legal services" amounting
to $656.25, for a total of $794.73.
Attachment 4 is a statement of expenses filed by
Counsel Fleischauer. on behalf of Professor Franklin D. Cleckley
for "legal services" in the amount of $206.25.
In support of these~charges, counsel submits an unsigned
typewritten letter dated October 24, 1984, to Mr. Ribel
advising him that he owes Professor Bastress $794.73, and
Professor Cleckley $206.25 (Attachment 1).
Attachment 5 is a statement of expenses allegedly incurred
by Mr. Ribel in connection with his discrimination claim.
Included in this claim are mileage and meal costs in the
amount of $135.92, long distance telephone calls in the
amount of $53.54, and miscellaneous expenses in the amount
of $470.88, for a total of $660.34.
Attachment 5(A) and (B) are itemized statements of
Mr. Ribel's claimed expenses for mileage, meals, telephone,
and miscellaneous expenses incurr.ed by Mr. Ribel (and in one
instance, his wife), covering a period from August 24, 1983,
to November 15, 1983. Most of the items claimed appear to
be for travel to and from the West Virginia University Law
Center, and travel to and from Fairmont and Charleston,

west Virginia, and the West Virginia Department of Mines
in connection with Mr. Ribel's appeal before the State of
west Virginia on his discharge. Further, most of the claimed
telephone calls on attachment 5(B), are between Mr. Ribel
and an unidentified "witness" or "union representative."
Attachment 5(C), are claims in the amount of $290.88,
for prescription medication expenses incurred by Mr. Ribel's
family during the time he was off the payroll of the respondent.
Mr. Ribel claims that these medical expenses would have normally
been covered by his company insurance had he not been discharged.
Attachment 5(C), also includes interest charges in the
amount of $180, which Mr. Ribel claims he incurred on loans
made to cover expenses resulting from 3 months of lost wages
while he was off the respondent's employment rolls.
The sum total of all claimed expenses filed by Counsel
Fleischauer amount to $10,726.98.
Respondent's Opposition to the Awarding of Attorneys' Fees
In opposition to the motion for an award of attorneys'
fees, respondent's counsel points to the fact that the complaint
in this case was brought on Mr. Ribel's behalf by the Secretary
pursuant to the provisions of section 105(c) (2) of the Act.
Counsel submits that it is only with respect to an action
brought by a complainant on his own behalf pursuant to the
provisions of section 105(c) (3) of the Act that an award
of costs and expenses, including attorneys' fees, is appropriate.
Therefore, counsel concludes that an award of costs and
expenses, including attorneys' ~ees, to Mr. Ribel in this
case would be inappropriate.
Respondent submits fhat the language of section 105(c)
of the Act is plain as to the question of when an award
of costs, including attorneys' fees, should be made.
Respondent
emphasizes the fact that section 105(c) (2) of the Act r~quires
the Secretary to file a complaint with the Commission on a
complainant's behalf when he determines that a violation of
that section has occurred. When the Secretary determines
that a violation has not occurred, section 105(c) (3) confers
upon the ·complainant the right to file an action in his own
behalf before the Commission.
Respondent submits that it is
only in this instance that section 105 authorizes the award
of costs including attorneys' fees.
In support of this
cortclusion, respondent cites the following language of
section 105 (c) (3):

'),· .....
. "n
__,

/Lt~'
::.&: l.J

~

When an Order is issued sustaining
the complainant's charges under this
subsection, a sum equal to the aggregate
amount of all costs and expenses (including
attorneys' fees) as determined by the
Commission to have been reasonably incurred
by the miner, applicant for employment or
representative of miners for, or in connection
with, the institution and prosecution of
such proceedings shall be assessed against
the person committing such violation.
Respondent maintains that there is no similar provision
authorizing the award of costs and fees when the Secretary
prevails in an action commenced pursuant to the provisions
of section 105(c) (2), and that it is only in connection with
a successful action commenced pursuant to the provisions of
section 105(c) (3) that an award of attorneys' fees is
appropriate.
In further support of its argument, respondent
cites the legislative history of the Act as reported by the
Joi~t Explanatory Statement of the Conference Committee, in
pertinent part as follows:

* * * If the complainant prevailed in an
action which he brought himself after the
Secretary's determination, the Commission
Order would require that the violator pay
all expenses reasonably incurred by the
complainant in bringing the action.
(Emphasis added.)
H. Confer. Rep. No. 95-655, 95th Cong., 1st Sess.
U.S. Code Cong. § Admin. _News 1979, p. 3500.

(1977)

Respondent concludes that it is apparent that Congress
intended that an applicant be entitled to an award of fees
and costs in an action brought pursuant to the provision?
of section 105(c) only when the applicant is required to
commence an action with the Commission on his own behalf, and
that an award of costs including attorneys' fees, as requested
by Mr. Ribel, would be inappropriate and unwarranted under
the circumstances of this case.
In further opposition to the motion for award of attorney's
fees, respondent's counsel asserts that subsequent to his
discharge, Mr. Ribel also filed a petition with the West Virginia
Coal Mine Safety Board of Appeals pursuant to the provisions
of the West V,irginia Coal Mine Health and Safety Act, W.Va.

2747

Code§ 22-1~1 et seq., charging that his discharge had been
in violation or-the anti-discrimination provisions of that
Act.
Counsel states that a hearing was held on Mr. Ribel's
petition before the Board in Charleston, West Virginia on
November 15, 1983, but that on November 29, 1983, acting on
a motion filed by Eastern, the Board entered an Order staying
and deferring any further investigation or hearing with respect
to Mr. Ribel's discrimination petition, and that Mr. Ribel's
petition for discrimination is pending with the Board at
this time.
Respondent's counsel also asserts that he believes that
subsequent to his discharge, Mr. Ribel filed a claim for
unemployment compensation with the West Virginia Bureau of
Unemployment Compensation, and that a hearing was held on
Mr. Ribel's claim on or about September 5, 1983.
Respondent submits that the requested attorneys' fees
for Mr. Ribel's private counsel for work performed in connection
with his proceedings before the State of West Virginia are
inappropriate because any work done by counsel was not
work which was necessary to the preparation and presentation
of the issues before the Commission in this case. Moreover,
counsel asserts that Mr. Ribel may be entitled to the award
of fees under attorneys' fees provisions of the West Virginia
Coal Mine Safety Act and the Unemployment Compensation Act.
Counsel argues that any fee awarded under the Federal Mine
Safety and Health Act for services performed in connection
with the State proceedings would result in double recovery
for Mr. Ribel.
Under the circumstances, counsel maintains
that any fee award by the Commission should be reduced so
as to exclude all hours charged in connection with the proceedings
before the State of West Virginia.
Assuming arguendo that the Act can be construed to
authorize the award of fees for the efforts of private attorneys
in an action brought by the Secretary on behal~ of a complainant
pursuant to section 105(c) (2), respondent's counsel cites the
"intervenor" cases of Donnell v. United States, 682 F.2d 240
(D.C. 1982); Alabama Power Co. v. Gorsuch, 672 F.2d 1 (D.C.
Cir. 1982) and Busch v. Bays, 463 F.Supp. 59, 66 (E.D. Va. 1978),
and argues that the test which has evolved from these decisions
requires the Commission to make a determination as to the
role played by the "intervenor" before making any fee
award.
Respondent submits that if the "intervenor'' has
contributed little or nothing of substance to the litigation,
then no fee award is appropriate.

')'"'
,18
;:.,,, ( ·-

On the facts of the instant case, respondent's counsel
asserts that the action commenced by the Secretary on Mr. Ribel's
behalf before the Commission, including the necessary steps
leading to my decision were as follows:
the filing of the
complaint by the Secretary; the representation of Mr. Ribel
at the temporary reinstatement hearing on November 28, 1983;
the representation of Mr. Ribel at his deposition which was
taken for purposes of preparation for the hearing on the
merits of his complaint; representation of Mr. Ribel at the
hearings on the merits which were held on January 11 and 12,
1984,; and the preparation and filing of a post hearing brief
with me.
Since Mr. Ribel was ~epresented by the' Secretary
in all of these matters, counsel concludes that the function
performed by his personal attorney was limited to showing
up at hearings and depositions and reading documents prepared
by others. Counsel maintains further that there is no showing
here that Mr. Ribel's personal attorneys contributed anything
of substance or value to the outcome of the action commenced
on his behalf by the Secretary. Under the circumstances, and
in light of the principles set forth in his cited cases, counsel
submits that an award of fees to Mr. Ribel for the hours
logg_ed by his personal attorneys would be inappropriate.
With regard to Attorney Fleischauer's fee charges in
connection with the temporary reinstatement hearing held
on November 28, 1983, and the hearing on the merits held on
January 11 and 12, 1984, respondent's counsel points out
that in both instances the hearings· were handled by counsel
for the Secretary and that Ms. Fleischauer's participation
was strictly as an observer. Counsel submits that the same
is true for the fee charges by Ms. Fleischauer in connection
with the taking of Mr. Ribel's deposition in preparation
for the hearing on the merits of his complaint. Further,
counsel notes that Ms. Fleischauer has listed numerous charges
for reviewing and reading documents prepared by other counsel,
and he suggests that these charges should be reduced or
eliminated as excessive and unnecessary.
Although the respondent takes the position that no
attorney fee award is appropriate, it nonetheless submits
that if a fee is awarded, the following is a schedule of
reasonable hours and rates in light of Ms. Fleischauer 's
"minor role" in this matter:
1)
2)
3)

Client interview
2.0
Review Complaint prepared by
Secretary
.5
Attendance at temporary reinstatement hearing
6.0

07
.19
:':i

4)
5)

6)

Attendance and assistance at
hearings on the merits
Review Secretary's posthearing
brief
Review Judge Koutras' decision
and meeting with client

10.0
1. 0
1. 0

20.5
$1,025.00

20.5 at $50.00

Attorney Fleischauer's Arguments in Support of the Motion
for Attorney Fees
By memorandum filed with me on November 26, 1984,
Ms. Fleischauer maintains that the plain meaning of section
105(c) (3) of the Act authorizes the award of private attorneys
fees and expenses reasonably incurred by Mr. Ribel in connection
with the discrimination complaint brought on his behalf
by the Secretary of Labor.
In support of this argument,
Ms. Fleischauer relies on the Supreme Court decision in
New York Gaslight Club, Inc. v. Carey, 447 U.S. 54 (1980),
a case litigated pursuant to Title VII of the Civil Rights
Act of 1964. Ms. Fleischauer argues that the factual similarities
between Mr. Ribel's case before this Commission and the facts
presented in the New York Gaslight Club, Inc. are controlling
on the question of the award of attorneys fees to her for
the work performed on Mr. Ribel's behalf. She concludes
that the Supreme Court's holding in the case stands for two
separate propositions that are relevant to this case: (1)
private attorneys who intervene in federal agency proceedings
on the complainant's behalf may be reimbursed for their
time under the federal statute, and (2) private attorneys
who participate in state~agency proceedings which are related
to or have a connection with the federal proceedings, may also
recover attorneys fees for the state proceedings under the
federal statute.
In further support of her request for attorney fees,
Ms. Fleischauer includes an affidavit from Mr. Ribel and an
affidavit executed by MSHA attorney Moncrief and filed with
me on November 29, 1984. While taking no position on the
award of attorney fees to Ms. Fleischauer, Mr. Moncrief
states that during a period prior to the reinstatement hearing,
he conferred with Ms. Fleischauer by telephone for the
purpose of exchanging information, clarifying their understanding of the facts, and discussing "theories and approaches
to the case." Mr. Moncrief also asserts that he conferred
with Ms. Fleischauer the day before the hearing, and during
the trial at counsel table and during recesses. He concludes
that "my representation of Mr. Ribel was significantly enhanced
by the collaboration with Ms. Fleischauer."

<) •• , c
~- I t..J

0

Findings and Conclusions
In Johnson v. Georgia Highway Express, Inc., 488
F.2d 714, 717-719 (5th Cir. 1974), the court set down 12
criteria for a judge's consideration in determining an award
of attorney fees. At ~88 F.2d 720, the Court made the
following observation:

* * * The trial judge is necessarily called
upon to question the time, expertise, and
professional work of a lawyer which is always
difficult and sometimes distasteful. But
that is the task, and it must be kept in mind
that the plaintiff has the burden of proving
his entitlement to an award for attorneys'
fees just as he would bear the burden of
proving a claim for any other money judgment.
In Donnell v. United States, 682 F.2d 240 (D.C. Cir.
1982) , a case involving attorney fees to intervenors on
the side of the United States under the Federal Voting Rights
Act, the Court observed as follows at 682 F.2d 248, 249:
Where Congress has charged a governmental
entity to enforce a statutory provision, and
the entity successfully does so, an intervenor
should be awarded attorneys' fees only if it
contributed substantially to the success of the
litigation. This inquiry primarily entails
determining whether the governmental litigant
adequatety represented the intervenors'
interests by diligently defending the suit.
It also entails considering both whether the
intervenor's PFOpnsed different theories and
arguments for the court's consideration and
whether the work it performed was of important
value to the court.
By providing for attorneys' fees to be
awarded in actions brought to vindicate the
civil rights laws, Congress did not intend
to allow private litigants to ride the back
of the Justice Department to any easy award
of attorneys' fees. Obviously, if an
intervenor did nothing but simply show up
at depositions, hearings, and the trial itself
and spend lots of time reading the parties'
documents, an award of attorneys' fees would
be inappropriate. The same would be true
if .the intervenors' submissions and arguments
were mostly redundant of the government's or
were otherwise unhelprul.
(Emphasis added.)

2751

The record in this case reflects that prior to the
hearings concerning Mr. Ribel's complaints, Ms. Fleischauer
failed to file any formal appearances as his counsel.
Further, although her after-the-fact arguments in support of
attorney fees suggest that she is an intervenor, the record
reflects that at no time has she availed herself of the opportunity
to file a motion of intervention pursuant to Commission Rule
29 C.F.R. § 2700.4(c).
With regard to Ms. Fleischauer's participation at
the temporary reinstatement hearing held in Pittsburgh on
Monday, November 28, 1983, I take note of the fact that she
did not actively participate in the hearing, questioned no
witnesses, presented no arguments, and simply sat at counsel
table as an observer. Her appearance was noted after MSHA
Counsel Moncrief introduced her on the record as "an attorney
retained by Ribel or~ginally in anticipation of [sic]
105(C) (3) case, as well as certain matters in the State of
West Virginia which are similar in nature to these proceedings"
(Tr. 5). Mr. Moncrief also stated that "With me is
Barbara J. Fleischauer, who has been privately retained
by-Mr. Ribel to represent him in ancillary matters, that is,
matters ancillary to the proceeding" (Tr. 6).
The trial transcript consisting of 321 pages in Mr. Ribel's
reinstatement hearing reflects that Ms. Fleischauer's participation was limited to responding to questions from me concerning
the location of a mine phone (Tr. 198-199), the identity of
two miners at a mine meeting (Tr. 237-238), and a question
as to whether Mr. Ribel was receiving unemployment compensation
(Tr. 291).
I find nothing to support the conclusion that her
participation was critical to Mr. Ribel's case, or that it
significantly contribute§ to the presentation of his case,
or the making of the record before me.
In a trial transcript
consisting of 321 pages, Ms. Fleischauer's name appears on
three pages, and I cannot conclude that her p~rticipation
made any significant contribution to the case as it was_beingpresented by MSHA counsel Moncrief. Accordingly, Ms. Fleischauer's
reliance on MSHA Counsel Moncrief's affidavit in support of
her contention that she made a significant contribution at
the hearing is rejected.
Ms. Fleischauer's reliance on Mr. Ribel's affidavit
in support of her suggestion that she made a significant
coptribution to the presentation of his case before me is
also rejected. Mr. Ribel's assertion at page 2 of his affidavit
that during his reinstatement hearing, Ms. Fleischauer
"cleared up some confusion about the direction the air was
flowing across the face," and that this was an "important
part of my case," is nonsense. The ventilation flow in the
mine had nothing to do with Mr. Ribel's discharge for allegedly
sabotaging a mine phone.

2752

With regard to the hearing on the merits of Mr. Ribel's
discharge, Ms. Fleischauer claims 13 hours of work in connection
with the "hearing at Ramada Inn in Morgantown" on January 11,
1984, and ''second day of hearing, consultation with client,"
on January 12, 1984. The hearing transcript for January 11,
1984, reflects that she entered an appearance that day.
However, the transcript for the second day, January 12, 1984,
does not show that she was present, or that she entered
an appearance. However, even assuming that she was present
for the full two days of hearings, a review of the 743 pages
of trial transcripts concerning Mr. Ribel's case, and two other
complainants not represented by Ms. Fleischauer, reflects
that Ms. Fleischauer is not mentioned at all.
In short, the
transcripts reflect that she was a nonparticipant.
In my view, Mr. Ribel's statement at page 3 of his
affidavit that Ms. Fleischauer's presence at the hearing on
the merits of his discharge "gave us an opportunity to gather
information and observe how witnesses acted in case we needed
to have a hearing at the state level," accurately portrays
the role played by Ms. Fleischauer in the hearings before
me. As I stated earlier, her role in both hearings before
me was that of an observer monitoring the hearings.
Ms. F·leischauer admits as much when she states at page eleven
of her memorandum that she would have been negligent if
she had not monitored Mr. Ribel's case before this Commission.
At pages 9 and 10 of her memorandum, Ms. Fleischauer
asserts that in a discrimination case brought by MSHA
on behalf of a complainang miner, the first duty of MSHA's
attorneys is to see that the Act is enforced, and its obligation
to the miner is only of secondary importance.
In support of
this conclusion, Ms. FleisQhauer maintains that MSHA's lack
of commi ttment to Mr. Ri-bel "is shown by the fact that to
date three different MSHA attorneys have been assigned to
represent his case."
I find Ms. Fleischauer's self-serving criticism concerning
MSHA's asserted lack of committment to Mr. Ribel to be
unwarranted and lacking in substance. MSHA Counsel Moncrief,
who represented Mr. Ribel at the reinstatement hearing, and
MSHA Counsel Rooney, who represented him at the hearing on
the merits, more than adequately represented and protected
Mr. Ribel's interests.
I assume that the third attorney ref erred to by
Ms. Fleischauer is the MSHA staff attorney who will represent

2753

MSHA and Mr. Ribel in the appeal filed with the Commission
by the respondent. The fact that three MSHA staff attorneys
have pursued Mr. Ribel's case before this Commission reflects
committment, rather than a lack thereof.
I believe it is clear from the record in this matter
that Ms. Fleischauer provided no active input at the hearings
which I conducted, asked no questions of witnesses, presented
no evidence, did not participate in any cross-examination,
and filed no post-hearing briefs or proposed findings and
conclusions.
In short, her role was that of a passive observer
and nonparticipant. The work in connection with the presentation
of Mr. Ribel's case before me, both at the temporary reinstatement hearing, and the hearing on the merits, was carried out
by the Secretary's staff attorneys. The record reflects
that both attorneys (Moncrief and Rooney) , provided more than
adequate legal support for Mr. Ribel's position, and that
his interests were protected and pursued in a competent
manner by government counsel. The record here does not
support a conclusion that Ms. Fleischauer made any meaningful
contribution to the final outcome of Mr. Ribel's case before me.
Most of the claimed legal expenses itemized in
Attachment 2(C) of Ms. Fleischauer's motion, appear to be
claims associated with her work in connection with Mr. Ribel's
state unemployment compensation claim and his state appeal
in connection with his discharge. .In each instance where
she claims that she spent a designated amount of time on a
particular matter, she has failed to indicate that it was
in connection with Mr. Ribel's discrimination case before
this Commission. For example, at page 1 of attachment 2(C),
she states that on August 24, 1983, she spent 2 hours and
forty-five minutes reading portions of the West Virginia Mine
Safety Statute. On September 2, 1983, she claims that she
spent approximately 3 hours researching state unemployment
compensation laws, and that on September 5, 1983, she spent
6-1/2 hours preparing for Mr. Ribel's state unemployment
compensation claim hearing. On October 8 and 22, 1983,~she
claims she spent approximately 4 hours reviewing and analyzing
the transcript of Mr. Ribel's arbitration hearing. On
November 7, 1983, she claims she spent over 7 hours meeting
with an unidentified witness, and that on November 11, 1983,
she spent over 9 hours for work connected with the "Appeal
Board.'' On November 23, 1982, she claims she spent over 7
hours meeting with a representative of the West Virginia
Department of Mines Appeal Board.
In her itemized expenses for legal services shown in
Attachment 2(C), Ms. Fleischauer includes the following
charges for researching, preparing, and computing the amount

2754

of claimed attorneys fees, and it includes the time spent
in preparing her billings:
12/9/83
2/5/84
10/5/84
10/12/84
10/20/84
10/2.3/84

45 minutes
65 minutes
90 minutes
105 minutes
120 minutes
165 minutes (unspecified portion)
590 minutes

Based on a fee of $50 per hour, Ms. Fleischauer has
claimed a fee of approximately $500 for compiling and computing
how much Mr. Ribel owes her for her legal services.
The New York Gaslight Club, Inc., case involved a
racial discrimination complaint filed under Title VII of
Civil Rights Act of 1964, with the Federal Equal Employment
Opportunity Commission. Pursuant to certain procedures
established by the EEOC for processing such complaints,
the case was referred to the appropriate State of New York
administrative Agency. The complainant was represented by
private counsel throughout the state proceeding, and after
completion of the state administrative and judicial proceeding,
the state agency's determination in favor of the complainant
was affirmed.
The critical issue presented in the New York Gaslight
Club, Inc. was the question of whether or not attorney
fees could be awarded for work performed by a private attorneys
in connection with proceedings pursuant to a federal statute
before a state adjudicatory agency where there was no state
provision for the payment of fees for private counsel.
In
holding that attorneys f~e~ were payable, the Supreme Court
relied on the broad language found in section 706(k) of
Title VII, allowing discretionary court approval of such
fees "in any action or proceeding under this title," the
fact that the complaint was initially referred to the state
agency for resolution, the fact that Title VII gave the
complainant the right to sue in Federal Court for attorneys
fees regardless of the posture of the state proceeding,
and the fact that the legislative history of Title VII
reflected a broad and comprehensive enforcement provides for
an initial state and local resolution of the complaint, with
the ultimate compliance authority residing in the federal
courts.
Ms. Fleischauer asserts that the facts presented in
Mr. Ribel's Gase are similar to those which prevailed in

New York Gaslight. She maintains that MSHA's inspectors
encouraged ·Mr. Ribel to retain private counsel; that MSHA's
attorneys somehow viewed Mr. Ribel's interests as of secondary
importance and lacked committment to his case; that she made
a positive contribution t·o the development of the record before
me in Mr. Ribel's case; that her work in connection with
Mr. Ribel's state proceeding "aided in the protection and
preservation of Mr. Ribel's federal rights"; and that the
state's proceedings were inadequate.
Ms. Fleischauer's reliance on the asserted shortcomings
and inadequacies of the State of West Virginia's procedures
for adjudicating mine safety discrimination cases to support
her claims for attorneys fees in the case before me is
irrelevant. Mr. Ribel's complaint under the Federal Mine
Act has afforded him a full and fair opportunity to be heard
before this Commission, and I remain unconvinced tha~
Ms. Fleishcauer's limited participation in the proceedings
before me contributed in any meaningful way to the adjudication
of his case.
I am also not convinced that her work in
connection with Mr. Ribel's state complaints, including his
claims for unemployment compensation, contributed in any
meaningful way to my adjudication of his case.
Ms. Fleischauer's reliance on the New York Gaslight
case in support of her claimed attorneys fees for work in
connection with Mr. Ribel's state proceedings IS REJECTED.
In Mr. Ribel's case, it seems clear to me that the complaint
filed on his behalf by MSHA before this Commission was
separate and apart from any remedy which may have been
available to him under state law.
In these circumstances, I
am of the view that Ms. Fleischauer should look to the State
of West Virginia to recover any attorneys fees incurred by
Mr. Ribel in connection !'i~h counsel's legal work in that
forum.
Ms. Fleischauer does not adequately explain the services
purportedly rendered by "Professor" Bastress and "Professor"
Cleckley on behalf of Mr. Ribel. It would appear. to me that
these services were in connection with Mr. Ribel's claims
before several state agencies.
In any event, these individuals
are totally unfamiliar to me, and they entered no appearances
and did not participate on the record in any proceeding
before me in connection with Mr. Ribel's discrimination
complaint. Under the circumstances, these claims ARE REJECTED
a~ unsupported and unwarranted.
In Secretary of Labor, ex rel Michael J. Dunmire and
James Estle v. Northern Coa·1 Co., 4 FMSHRC 126 (February 5, 1982) ,

2756

the Commission affirmed a decision by Judge Morris awarding
two miners expenses they incurred while attending hearings
concerning their discrimination complaints brought on their
behalf by MSHA.
In granting this relief, the Commission
noted as follows at 4 FMSHRC 143-144:
Regarding incidental, personal hearing
expenses incurred by Estle and Dunmire
in connection with their attendance, Northern
argues that because section 105(c) (3) of the
Mine Act expressly provides for hearing
expenses, while section 105(c) (2) does not
mention the subject, Congress must have
intended that such expenses were outside
the scope of a section 105(c) (2) remedial
award. We agree with the judge that the
differences in language between the two
sections are not as significant as Northern
argues. Section 105(c) (2) expressly provides
that the relief it authorizes is not limited
to the reinstatement and back pay mentioned.
Furthermore, the "illustrative" nature of the
relief listed in section 105(c) (2) is made
clear by the legislative history we quoted
above.
Estle and Dunmire would not have borne
such expenses (and inconvenience) but for
Northern's discrimination. We therefore hold
that reimbursement of their hearing expenses is
an appropriate form of remedial relief.
In his decision of May 27, 1981, in the Northern Coal Co.
case, Judge Morris made the following findings and conclusions
with respect to the question of reimbursement of expenses in
connection with attending the hearings, 5 FMSHRC 1342-1343:

* * * Under Section 105(c) (2), in a discrimination proceeding brought by the Secretary, the
Commission may direct 'other appropriate relief,'
including an order incorporating affirmative
action to abate and 'back pay and interest.'
A Section 105(c) (2) case brought by the Secretary
does not directly authorize costs and expenses.
On the other hand, in a proceedings [sic]
brought by a miner on his own behalf under
Section 105(c) (3), in addition to back pay and
interest, the Commission shall award a sum for
'all costs and expenses.'
The apparent conflict,
as outlined above, is resolved by a review of
the legislative history:

It is the Committee's intention
that the Secretary propose, and
that the Commission require, all
relief that is necessary to make
the complaining party whole and
to remove the deleterious effects
of the discriminatory conduct
including, but not limited to reinstatement with full seniority
rights, back-pay with with [sic]
interest, and recompense for any
special damages sustained as a
result of the discrimination.
The
specified relief is only illustrative.
Thus, for example, where
appropriate, the Commission should
issue broad cease and desist orders
and include requirements for the
posting of notices by the operator.
S. Rep. No. 95-181, 95th Cong. 1st Sess. 37,
reprinted in (1977) U.S. Code Cong. & Ad News
3400 I 3437.
Application of the statutory standard
has resulted in the reimbursement of lost equity
in a truck (Secretary on behalf of E. Bruce
Noland v. Luck Quarries 7 Inc., 2 FMSHRC 954),
an employment agency fee (Secretary on behalf
of William Johnson v. Borden, Inc., SE 80-46-DM,
April 13, 1981), transcript, court costs, and
attorneys fees (Frederick G. Bradley v. Belva
Coal Company, supra. Here the expenses incurred
in participat~on. in the hearings are special
damages necessarily resulting from complainants'
prosecution of their claims. The statute intended
these expenses to be borne by the individual
whose conduct occasioned them.
Northern also argues that no expenses should
be awarded Dunmire for the hearing on the
temporary reinstatement order because the
Secretary asserted that no testimony could ·be
taken regarding the merits of the case.
This
point has been thoroughly discussed (supra,
pages 8-11).
In addition, there is no doubt
that the presence of Dunmire was necessary in
the prosecution of his claim.

In the Borden case cited to by Judge Morris, former
Commission Judge Laurenson awarded the complainant $951.33,
an amount he paid as a fee to an employment agency which
found him a job after his discharge. Judge Laurenson held
that "this employment agency fee is the type of consequential
damages which is authorized by section 105(c) (2) of the Act,"
3 FMSHRC 926, 938 (April 13, 1981). However, Judge Laurenson
denied the complainant's request for reimbursement of $20
paid by him for tape recordings of his unemployment compensation
hearing, and in so doing ruled that "Johnson failed to establish
a valid reason for the need for these tape recordings as a
reimbursable item of consequential damages," 3 FMSHRC 938.
In the Bradley case cited by Judge Morris, Commission
Judge Broderick authorized payment of $60.60 to the
complainant for the cost of the hearing transcript in his
case before this Commission, but denied a claim of $90
for the transcript of the complainant's hearing before the
West Virginia Coal Mine Safety Board of Appeals.
In Secretary of Labor, MSHA v. Metric Constructors, Inc.,
6 FMSHRC 226 (February 29, 1984, a case brought by MSHA
on behalf of seven miners, the Commission affirmed Judge Lasher's
findings sustaining their discrimination claims. However, the
Commission remanded the case for a determination as to certain
remedial aspects of the case, particularly with regard to
Judge Lasher's award of $125 per day to five of the complainants
for the time spent attending their hearings.
The awards
were in the amount of $375 to four of the complainants and
$250 to the other one for the three day hearings. Judge Lasher
noted that in the absence of any specific input from the
parties as to the amounts that should be awarded, "an award
of $125.00 for each day_of.hearing attended by a Complainant
is fair and reasonable reimbursement," 4 FMSHRC 811 (April 20,
1982).
In remanding the case, the Commission noted as follows
at 6 FMSHRC 226, 234 (February 29, 1984):
Recovery of expenses incurred in bringing
a successful claim may be part of the relief
necessary to make a discriminatee whole.
Northern Coal, 4 FMRHRC at 143-44. The
burden of establishin( a claim for expenses is
upon the Secretary.
It is he who must introduce
sufficiently detailed evidence so that a
determination may be made whether the complaints'
claims are justified. When he does not do so
and when, as here, the judge's award is without
record support, we have no basis for meaningful

•.) ~·J r::-9
,...,
( 0

review. We therefore vacate the award
of expenses. However, in view of the
statutory duty to make these miners whole,
we remand in order to afford the parties
the opportunity to submit evidence concerning
the appropriate amount, if any, of the
expenses to be awarded the complainants.
The Metric Constructors, Inc. case was assigned to me
on remand.
The parties stipulated and agreed to the relief
due the complainants, and with regard to hearing expenses,
they agreed that three of the complainants should be paid
$72 each for the time spent attending the hearing, and that
one other complainant should be paid $48.
The stipulation
and agreement was finalized in my decision of Apr'il 26, 1984.
A subsequent appeal taken by MSHA in the case was denied by
the Commission on June 6, 1984, and Judge Lasher's decision,
as well as mine, became final.
In a recent decision by Chief Judge Merlin in Secretary
of Labor, MSHA, ex rel Thomas L. Williams v. Peabody Coal
Company, 6 FMSHRC 1920 (August 3, 1984), he considered a
request for special damages filed pursuant to the "other
appropriate relief" clause under section 105(c) (2).
In
that case, the complainant's privately retained counsel
sought money damages, including attorney fees, for losses
purportedly incurred in real estate and business ventures
after the complainant was laid off. Judge Merlin rejected
both claims after finding that the wrongful layoff of the
complainant was not the proximate cause of his real estate
and business losses and expenses. Judge Merlin also rejected
a claimed expense of $1,418.64, purportedly incurred by the
complainant while job h~ntjng after his layoff, and he did
so after noting that MSHA's brief cited no case law to
support an award of such damages, and that the solicitor
advised him during the hearing that decisions under the
National Labor Relations Act indicated such an award wguld
not be made, 6 FMSHRC 1925.
In the Williams case, the parties agreed that he was
entitled to recover for unreimbursed medical expenses in
the amount of $710, and for the cost of obtaining recertification
as an electrician.
In approving payment for these costs,
Judge Merlin noted as follows at 6 FMSHRC 1925:
It should be noted that an award of damages
in these two instances would be appropriate
under the principles set forth herein.
The
medical expenses would have been paid for
by health insurance if Complainant had been

2760

working and the electrical certif ication would not have expired if Complainant
had not been laid off.
The layoff was the
proximate cause of these particular losses.
In Secretary of Labor, MSHA, ex rel Larry D. Long v.
Island Creek Coal Company and Langley & Morgan Corporation,
2 FMSHRC 2640 (September 18, 1980), Commission Judge Fauver
awarded compensation to a complainant for costs and expenses
incurred in connection with the institution and prosecution
of his discrimination claim by MSHA.
Judge Fauver awarded
compensation for (1) lost wages in the amount of $247.04;
(2) mileage expenses in the amount of $199.24; and (3) telephone
expenses in the amount of $57.47, and his awards were
substantially less than the total amount requested by MSHA
on behalf of the prevailing miner. As noted in the October 1,
1981, issue of the CCH Employment Safety and Health Guide,
No. 542, page 9, Judge Fauver's decision was upheld on
September 4, 1981, in an unpublished opinion (No. 80-1799)
by the Fourth Circuit Court of Appeals.
On the basis of the aforementioned cases concerning
MSHA instituted discrimination complaints, damage awards
have been made for expenses incurred by a complainant while
attending his own hearing, including claims for mileage
and telephone calls, and the cost of Commission hearing
transcripts.
Conversely, claims •for costs incurred by a
complainant in colla.teral matters such as state unemployment
compensation claims and state-filed discrimination complaints
have been rejected.
In each instance where costs were awarded,
the Judge viewed them as consequential or special damages
within the meaning of the term "other appropriate relief"
language found in sect~on ios(c) (2) of the Act.
Except
for the Williams case decided by Judge Merlin, none of the
other cases concerned private attorney fees for MSHA-initiated
complaints.
Except for the Williams case decided by Judge Merlin,
none of the other cited cases concerned awards for private
attorney fees for MSHA-initiated complaints.
In the Williams
case Judge Merlin denied a fee request after finding that
the requested fees were in connection with claimed business
losses which were not the direct result of the discriminatory
conduct.
After careful review and consideration of the arguments
presented by the parties in support of their respective
positions on the issue of attorney fees in MSHA-initiated
discrimination complaints, I cannot conclude that such fees
are available as special or consequential damages pursuant

to section 105(c) (2). On the facts of this case, I
conclude and find that Mr. Ribel's decision to retain private
counsel was of his own doing, and that private counsel was
not necessary to pursue 'his complaint before this Commission.
Since his complaint was pursued at all stages before me by
MSHA's attorneys, I conclude that any fee award to private
counsel here would be inappropriate, particularly where the
record shows that private counsel did little or no work in
the proceedings before me, and made little or no contribution
to the outcome of Mr. Ribel's case. Accordingly, Ms. Fleischauer's
assertion that she is entitled to attorney fees under section
105(c) (2) of the Act ARE REJECTED, and her claims ARE DENIED.
Even if I were to hold that section 105(c) (2) authorizes
an award of private attorney fees as part of the special
or consequential damages available to a prevailing complainant,
on the facts of this case, I remain unconvinced that
Ms. Fleischauer earned the substantial fees that she is
claiming for her legal efforts on behalf of Mr. Ribel in
the proceedings before me.
In any event, in such a case, I
would award her the amount suggested by respondent ($1,025)
as a reasonable fee for her input in the proceedings which
I adjudicated.
With regard to Mr. Ribel's claim for $290.88, for
prescription medication expenses incurred by his family
during the time he was off the respondent's payroll, I
conclude and find that these expenses may be recovered as
consequential damages.
In this regard, I assume that any
such expenses incurred by Mr. Ribel during the period he
was off the respondent's emplqyment rolls would have been
covered by his company provided medical insurance plan. Had
he not been discharged, th~se.expenses would have been paid
or at least compensated~by any applicable insurance plan.
If my assumptions are correct, and assuming the itemized
expenses can be verified, RESPONDENT IS ORDERED to compensate
Mr. Ribel for these personal expenses.
With regard to Mr. Ribel's claims for $180 in interest
charges for personal loans totalling $1500 to cover certain
expenses resulting from three months loss of wages, I
conclude and find that these expenses are recoverable as
consequential damages flowing from the discriminatory conduct.
Assuming these amounts can be verified, RESPONDENT IS ORDERED
to compensate Mr. Ribel for these personal expenses.
With regard to Mr. Ribel's mileage and meal costs for
the periods 8/24/83 to 11/15/83, in the amount of $135.92,
as itemized in Attachment S(A), they are all DENIED. These
claims are for expenses preceding Mr. Ribel's hearings before
this Commission, and I conclude that they are not recoverable
under section 105(c) (2) of the Act.

With regard to Mr. Ribel's long distance telephone
call expenses totalling $53.54, as itemized in Attachment
5(B), and encompassing a period from 8/5/83 to 8/11/84,
I note that many of the itemized calls were made before
and after the hearings which I conducted.
Since it is
difficult to verify and separate an itemized listing,
I will award Mr. Ribel the sum of $35.00, as a reasonable
amount to compensate him for his out-of-pocket claimed
phone calls, and RESPONDENT IS ORDERED to pay him that
amount.
The parties are advised that my findings and conclusions
with respect to the requested.attorney fees and expenses have
been made after careful consideration of all of the arguments
presented by Ms. Fleischauer in her memorandum in support
of the requested awards, the oppositions and replies filed
by the respondent's counsel, and the affidavit filed by
Mr. Moncrief.
I take particular note of the fact that MSHA
has taken no position with respect to the merits of
Ms. Fleischauer's claims for fees and damages, and that
MSHA Counsel Rooney and respondent's Associate General
Counsel Rock have not been heard from.

/1!
.a~
'~~.
Koutras
Administrative Law Judge

Distribution:
Frederick W. Moncrief, Esq., USDL, Office of the Solicitor,
4015 Wilson Blvd., Arlington, VA 22203 (Certified Mail)
Barbara J. Fleischauer, Esq., 258 McGara St., Morgantown, WV
26505 (Certified Mail)
Covette Rooney, Esq., USDL, Office of the Solicitor, 3535
Market St., Philadelphia, PA 19104 (Certified Mail)
Sally Rock, Associate General Counsel, Eastern Associated
Coal Corp., One PPG place, Pittsburgh, PA (Certified Mail)
Ronald s. Cusano, Anthony J. Polito, Esqs., Corcoran, Hardesty,
Ewart, Whyte & Polito, P.C., Two Chatham Center, Suite 210,
Pittsburgh, PA 15219 {_Certified Mail)
slk

?~e3

-- Ju

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 84-149
A.C. No. 15-02705-03539

v.
Camp No. 2 Mine
PEABODY COAL COMPANY,
Respondent
AMENDED DECISION AND ORDER
Before:

Judge Melick

In the Decision and Order in the captioned civil penalty
proceeding dated November 20, 1984, the amount of penalty
assessed for the violation charged in Citation No. 2338148
was inadvertently omitted. Accordingly that Decision and
Order is amended to direct the Peabody Coal Company to pay a
civil penalty of $100 for the violation cha~ged in Citation
No. 2338148 within 30 days of the date of t~is amended
decision. Commission Rule 65(c), 29 C.F.R.
2700.65(c).

u •.

GaL Me~~~~ \yv~

Assista \ Chief ~dministrative Law Judge
Distribution:
Deborah A. Persico, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
Michael O. McKown, Esq., Peabody Coal Company, P.O. Box 373,
St. Louis, MO 63166
(Certified Mail)

/ejp

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

CONTEST PROCEEDING

METTIKI COAL CORPORATION,
Contestant

v.

Docket No. YORK 84-13-R
Order No. 2261376; 5/30/84

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

A-Mine

DECISION
Appearances:

Timothy M. Biddle, Esq., and Adrienne J.
Davis, Esq., Crowell & Moring, Washington, D.C.,
for Contestant;
Covette Rooney, Esq., Office of the Solicitor,
U.S. Department of Labor, for Respondent.

Before:

Judge Melick

This contest proc~eding was brought by the Mettiki Coal
Corporation (Mettiki) pursuant to Section 105(d) of the
Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
et seq., the "Act," to challenge an order of withdrawal
issued by the Secretary of Labor under Section 104(d) (1) of
the Act.
The order at issue (Order No. 2261376) alleges a violation of the standard at 30 C.F.R. § 75.200 and reads as
follows:
There were two resin grouted rods (made up
for installation) standing in an upright position
against the right rib a distance of 5 feet inby
the TRS [temporary roof support] on the Fletcher
roof bolting machine located in the last open crosscut between the LT Mains (004) sections No. 2 and
No. 3 intake entries at break No. 85.
These roof
bolts were inby permanent roof supports (last row) a
distance of 11 feet.
This section is supervised by
Paul Baker section foreman.
The approved roof control
plan states that "Miners shall not advance inby the
last row of installed roof bolts except to install

2765

supports," and all indications indicated that a miner
had to advance inby the last row of installed roof
bolts to place these above listed roof bolts against
the rib.
At the conclusion of the evidentiary phase of the hearing
Mettiki moved for dismissal.
In a bench decision the undersigned granted the motion. That decision appears below with
only non-substantive changes.
I'm going to grant the operator's motion to
dismiss. First of all the applicable Roof Control Plan
states that miners shall not advance inby the last row
of installed roof bolts, except to install supports.
The Government acknowledges however that an additional
exception is permitted so that a miner can advance inby
the last row of installed roof bolts so long as there
is temporary support providing protection.
The undisputed testimony of the Government witnesses is that two roof bolts were found positioned
some five feet inby the temporary support. However the
only evidence that the Government has produced to
indicate that the individual miners had themselves been
inby the temporary roof support is its speculation that
it would have been virtually impossible to have two
roof bolts positioned or lined up so closely together
and parallel against the rib unless the miners had
themselves been under unsupported roof.
Against that speculation, however, there is the
direct sworn testimony of Mssrs. Riggleman and
Shifflett. Mr. Riggleman, in particular, as the most
likely person to have positioned the cited roof bolts
where they were, demonstrated how, while remaining
under the protection of the temporary support he would
place one or two of these six foot roof bolts against
the rib inby the temporary support by placing one end
on the mine floor about 5 feet inby and tossing it
up against the rib. According to Riggleman it would
ordinarily align itself upright alongside the rib.
When you compare this credible and corroborated
direct testimony against the Government's speculation,
I am obligated to accept that testimony--and I have no
reluctance in accepting that testimony.
I therefore
find that the miners were at all times under the
protection of at least temporary roof support in spite
of the fact that the roof bolts themselves were found

2766

some five feet inby.
The position of the roof bolts
has been satisfactory explained and therefore, I
find no violation.
The order must accordingly be
dismissed.
ORDER
The bench decision is affirmed
is dismissed.

rder No. 2261376

ministrative Law Judge
Distribution:
Adrienne J. Davis, Esq., and Ti thy M. Biddle, Esq., Crowell
& Moring, 1100 Connecticut Ave., N.W., Washington, DC 20036
(Certified Mail)
Covette Rooney, Esq., Office of the Solicitor, U.S. Department of Labor, 3535 Market St., Philadelphia, PA 19104
(Certified Mail)

/ejp

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

CIVIL PENALTY PROCEEDING

3ECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. CENT 84-42-M
A.C. No. 14-00139-05501

v.

Chetopa Quarry

O'BRIEN ROCK COMPANY, INC.,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Lasher

The parties have reached a settlement of the three
electrical violations involved which resulted in a fatality
in the total sum of $9000.00. MSHA's initial assessment
therefor was $12,000.00.
The terms of the settlement are as follows:
Citation No.

Assessment

Settlement

02095892
02095893
02095894

$10,000
1,000
1,000

$8,000
500
500

Attachments to the settlement agreement show that
this family-owned business, as of October 31, 1983, had total
assets of a value less than one million dollars and for
fiscal year 1983 (ending October 31, 1983) sustained a net
loss.
Since the fatality which occurred on October 3, 1983,
Respondent has liquidated its mining operations and now
operates only a ready-mix concrete operation.
MSHA's motion for approval indicates inter alia that
the "penalty reductions proposed in this particular case
are based solely on factors separate and a part from
negligence, gravity and the good faith of the operator, i.e.,
the subsequent cost of abatement, respondent's poor business
showing the year of the accident, and respondent's decision
to get out of the mining business."

1

2 768

The parties also agree that if the settlement is approved
that payment of the proposed penalty amount of $9,000 be
made in the following manner: $375 to be paid upon the signing
of this agreement and 23 consecutive payments of $375, to be
paid on the first of each month thereafter.
If any payment
is more than 30 days delinquent then the remaining balance
will become due and owing immediately.
Although culpability is clear and is conceded, the
economic considerations established in the record justify
the 25% reauction from the special assessment originally
issued by MSHA in this matter; approval thereof appears
appropriate.
ORDER
Respondent is ordered to pay $9000.00 to the Secretary
of Labor over a 24-month period and in the manner specified
in their agreement.

~t?'·~ft-

Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Eliehue Bronson, Esq., U.S. Department of Labor, Office
of the Solicitor, 911 Walnut Street, Kansas City, MO
64106 (Certified Mail)
Richard G. Tucker, Esq., 1831 Washington, P.O. Box 875,
Parsons, KS 67357 (Certified Mail)

slk

?769

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

STEVE LEWIS,

DISCRIMINATION PROCEEDING
Complainant
Docket No. KENT 83-279-D

v.
BARB CD 83-23
LEECO CORPORATION,
Respondent

No. 29 Mine

DECISION AND ORDER AFFIRMING DISMISSAL
Before:

Judge Lasher

The Complainant, Steve Lewis, failed to respond to
Respondent's "Renewed Motion for Termination of Proceedings
and Dismissal" filed on October 9, 1984, which sought dismissal
for failure of the complaint to state a claim or cause of
action. Pursuant to 29 C.F.R. § 2700.10 Complainant had
the right to file an opposition to such motion within 10 days.
Complainant did not appear at the hearing on November 27, 1984,
one of the purposes of which was to determine if indeed a
valid cause of action did exist under the Federal Mine Safety
and Health Act of 1977. Accordingly, upon Respondent's renewal
of its motion on the record at the commencement of the hearing,
such motion was granted.
It also appears that Complainant has abandoned the
prosecution of his claim, in view of his having failed to
respond to (1) the prehearing requirements contained in the
Notice of Hearing herein, (2) a letter from Respondent's
counsel, and (3) Respondent's motion to dismiss.
Inasmuch
as Complainant further failed to appear at the hearing without
notice or explanation even though duly served with written
notice thereof, this proceeding was dismissed from the bench
on November 27, 1984, and that ruling is hereby AFFIRMED.

~/.~~~

Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Steve Lewis, Box 438, Yeaddiss, KY 41777 (Certified Mail)
Gene Clark, Esq., Reece, Clark & Lang, 304 Bridge St., Manchester, KY 40962 (Certified Mail)
/slk

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW .JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041
.

·~~

. i

JEFFREY L. FANKHAUSER,
· Complainant
GEX HARDY I

..

DISCRIMINATION PROCEEDING

v.

Docket No. LAKE 84-87-D

INC. I
Respondent

MSHA Case No. VINC CD 84-06
Holmes Strip Mine

DECISION APPROVING SETTLEMENT
Before:

Judge Kennedy

This matter is before me on the parties motion to approve
settlement of the captioned anti-retaliation matter.
Based on an independent evaluation and de novo review of
the circumstances, I find the relief affordecr-the miner under
the stipulated terms of settlement are in accord with the
purposes and policy of the Act.
Accordingly, it is ORDERED that the conditions for settlement set forth in counsel's letter of November 30, 1984, be,
and hereby are, APPROVED.
It is FURTHER ORDERED that said terms
be, and hereby are, incorporated herein and that the operator
FORTHWITH proceed to:
1.

Expunge from Mr. Fankhauser's personnel file
all disciplinary actions connected with the
incidents challenged.

2.

Reimburse Mr. Fankhauser for the three days
suspension without pay previously effected.

3.

Upon receipt of his claim, promptly certify
Mr. Fankhauser's Workmen's Compensation
Claim.

4.

Pay for the repair of Mr. Fankhauser's
artificial leg and any medical bills or
oth~r expense incurred as a result of the
injuries suffered by Mr. Fankhauser.

~2771

Finally, it is ORDERED that subje
to compliance with this
order the captioned matter be Diy'M SSED.

I

Distribution:
Mr. Jeffrey L. Fankhauser, Box 23, Dundee, OH
(Certified Mail)

44624

Wm. Michael Hanna, Esq., Squire, Sanders & Dempsey, 1800
Huntington Bldg., Cleveland, OH 44115
(Certified Mail)

/ejp

2772

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

.-

··-~

. -~

~,-', ,.,

;Q~~4
;, . ..;v .,

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

CIVIL PENALTY PROCEEDINGS

WINDSOR POWER HOUSE COAL
COMPANY,
Respondent

Docket No. WEVA 82-303
A.C. No. 46-01286-03089
Beech Bottom Mine

PRICE RIVER COAL COMPANY,
Respondent

Docket No. WEST 83-2
A.C. No. 42-00165-03504
Price River No. 3 Mine

WINDSOR POWER HOUSE COAL
COMPANY,
Contestant

CONTEST PROCEEDINGS
Docket No. WEVA 82-243-R
Citation No. 860872; 3/29/82
Beech Bottom Mine

PRICE RIVER COAL COMPANY,
Contestant

Docket No. WEST 82-166-R
Citation No. 1129455; 4/16/82
Price River No. 3 Mine

SOUTHERN OHIO COAL COMPANY,
Contestant

v.

Docket No. LAKE 82-76-R
Citation No. 1120486; 4/8/82
Meigs No. 1 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
UNITED MINE WORKERS OF
AMERICA,
Intervenor
DECISION
Before :

Judge Kennedy

The captioned review-penalty proceedings were before me
on the parties' cross motions for summary decision at the time
the Supreme Court denied certiorari in UMWA v. FMSHRC, 671 F.2d
615 (D.C. Cir.), cert. denied 459 U.S. 927 (1982).

'2773

Shortly thereafter the case of Secretary v. SOCCO, FMSHRC
Docket No. LAKE 80-142 (SOCCO I) was assigned to this trial
judge under an order from the Court of Appeals to dispose of
the matter in a manner "not inconsistent with its decision"
and adjudication in UMWA v. Fre~.SHRC, supra. Order in No.
81-2299 (D.C. Cir., April 27, 1982). ~he limited nature of
the remand was underscored by the Commission which directed
the case to the trial judge for "further proceedings consistent
with the court's order." y
4 FMSHRC 456 (1982).
Despite the clarity of these directions, the operator
(SOCCO) filed a motion, after remand, for summary decision
invoking the doctrine of administrative nonacquiesence and
urging the trial judge ignore the court of appeals and the
Commission and to make a de novo review of the matter. i j
SOCCO I, 5 F.MSHRC 4 79 ( 1983) -.- ~he Secretary and the Union contended that ''law of the
case" principles precluded reconsideration of the question of
law decided by the court of appeals and I agreed.
Ibid.

The Commission, over the objection of then Chairman
Collyer, denied discretionary review, whereupon SOCCO petitioned
1/

SOCCO I had been before the court of appeals on a petition

by the Secretary and the UMWA for review of a trial judge's

decision that followed the Commission's narrow interpretation
of the walkaround pay provision in Helen Mining, et al.,
1 FMSHRC 1796 (1979).
See Secretary v. SOCCO, 3 FMSHRC 2531
(1981).
2/ The phrase "de nova" means an independent determination of
controversy that accords no deference to any prior resolution
of the same controversy. United States v. Raddatz, 447 U.S.
667, 690 (1980) (dissenting opinion). At the same time, the
operator made clear that its request for nonacquiesence and a
de novo review ran only one way.
It did not extend, the
operator asserted, to the point of permitting the trial judge
to disagree with the Commission's Helen Mining decision. As
to the latter, the operator claimed that the trial judge was
bound to follow Helen Mining. This Catch-22 presented not
only an ethical but also a doctrinal problem as the trial
judge's earlier decision on the walkaround pay provision had
disagreed with that of the Commission in Helen Mining and
been affirmed by the court of appeals.
Secretary v. Allied
Chemical Corporation, 1 FMSHRC 1451 (1979), reversed 1 FMSHRC
1947 (1979), reinstated 671 F.2d 615 (1982).

a

for review in the Sixth Circuit. 3/ Thereafter, the Sixth
Circuit transferred the appeal to-the D.C. Circuit, largely
because of the remand order.
Southern Ohio Coal Company v.
FMSHRC, Order in No. 83-3346 (September 22, 1983). By its
memorandum decision and order of June 14, 1984, the court of
appeals for the D.C. Circuit granted the government's and
the Union's motion for summary affirmance of the trial
judge's decision. The court held that "SOCCO'S persistent
attempt to avoid ·um·r v. FMSHRC was clearly futile and
frivolous." Southern Ohio Coal Company v. FMSHRC No. 83-2046
Slip Op. at 3. Subsequently, the Court of A~peals awarded
attorney fees in the amount of $1,964.00 to the Secretary.
Southern Ohio Coal Co. v. Secretary, et al. (Order of August 27,
1984).
The avowed purpose of this further litigation of the
walkaround pay issue is to produce, if possible, a split
in the circuits that will afford the mining industry a
further opportunity to seek review of the D.C. Circuit's
interpretation of section 103(f) by the Supreme Court.
These particular proceedings brought by SOCCO and its
affiliated corporations, Windsor Fower House Coal Company
and Frice River Coal Company are designed to posit the
walkaround pay issue for review in the Fourth, Sixth, and
Tenth Circuits. Other operators have proceeded along
parallel lines in the Third and Seventh Circuits in what
appears to be a progran of massive resistence by the industry
to the walkaround pay provisions of the Mine Act.
The effort,
to date, has been singularly unsuccessful but demonstrates
the power of corporate America to tie the administrative
and judicial systems up for years in repetitious relitigation.
While no one presently contends that the after-tax cost
of walkaround pay for spot inspections outweighs the socioeconomic benefits, the industry's dogged pursuit of the issue
reflects not only a concern with cost but also its view that
it is fundanentally unfair to require an operator to pay
miners to assist federal inspectors to police an operator's
mining practices. Rightly or wrongly, the industry views
section 103(f) as an unwarranted intrusion into management's
~

At this point, action on these matters was stayed pending
resolution of the correctness of the trial judge's decision in
SOCCO I.
The wisdom of allowing the issues presented to
mature through full consideration by the courts of appeals
was subsequently confirmed.
By eliminating subsidiary arguments, the Third and Seventh Circuits have vastly simplified
my task and affirmed the reasonableness of the view I believe
must ultimately prevail.

') ~, '41' !;
v

,_.I

control over working conditions. Furnishing miners with a
tool for monitoring safety practices in a manner that is
largely independent not only of management but also of MSHA
raises concerns of seismic proportions. 4/ When the 103(f)
authority to inspect is coupled with the-aggressive use of
the miners' authority to oversight MSHA's enforcement
activity conferred by section 103(g) (1), (2), the miners are
provided a self help mechanism that, properly employed, can
do much to redress the present imbalance in vigorous enforcement that flows from MSHA's policy of nonadversarial policing
of the mandatory health and safety standards. The teaching
of bitter experience--an experience of which Congress was
well aware--is that miners' involvement through participation
in spot inspections is vital to an effective enforcement
scheme, especially in an era of stringent budgetary constraints
on federal enforcement activity.
It is axiomatic that the cost of safety directly affects
the cost of production.
The temptation to minimize compliance
with the safety standards and thus shave costs is ever present
and magnified in times of economically depressed markets. To
offset this temptation, the D.C. Circuit has recognized
that "The miners are both the most interested in health and
safety protection, and in the best position to observe
compliance or noncompliance with the mine safety laws.
Sporadic federal inspections can never be frequent or
thorough enough to insure compliance." Phillips v. Interior
Board of Mine Operations Appeals, 500 F.2d 772, 778 (D.C.
Cir. 1974), cert. denied 420 U.S. 938.
The regrettable result of MSHA's emasculation of the
federal enforcement effort is that death and disabling
injuries are on the rise in the nation's mines. Public
perception of working conditions in the mines was accurately
depicted in a series that ran in the Louisville Courier-Journal
in May 1982.
In a summary of its findings, the paper's managing
editor concluded that "in spite of repeated attempts at reform,
coal remains an outlaw industry--operating outside the normal
restraints that apply to other American enterprises." "Dying
for Coal," An American Tragedy, Reprint December 1982 of a
series that ran from May 2 to May 10, 1982 in The Courier-Journal,
Louisville, Kentucky.
In an editorial published on July 11,
1984, the Courier-Journal noted that "Mine inspectors who hear
more talk from the higherups about 'cooperation' with safety

4/ See Cost/Benefit Analysis of Deeo Mine Federal Safetv
Legislation and Enforcement, Consolidation Coal Company,December 1980, at 95. This study recommends outright repeal
of miners' rights to participate in safety inspections.

27?6

law violators than about firmness are likely to feel that
safety isn't the first order of business~"
The legislative history of section 103(f) shows
these public perceptions moved Congress to provide for walkaround pay when it amended the Mine Safety Law in 1977. In
1982, the D.C. Circuit held the participation and pay rights
were coextensive and included spot inspections.
Recently
the Third and Seventh Circuits agreed. The time is ripe,
therefore, for disposition of these matters.
I

SOCCO II - Docket LAKE 82-76-R
On March 30, 1982, a contract miner participated in the
physical inspection of the Meigs No. 1 Mine for the purpose of
determining compliance with the provisions of the mandatory
safety standards relating to the control, suppression and
removal of excessive accumulations of explosive and noxious
gasses.
This spot inspection for extrahazardous conditions
was accomplished under the authority of sections 103.(a) (3),
(4), and (i) of the Mine Act. When the operator refused to
pay the walkaround pay mandated by section 103(f), a federal
mine inspector issued a 104(a) citation. The citation was
abated when the operator paid the miner for the time spent
in participating in the 103(i) spot inspection.
Thereafter,
the operator filed a timely notice of contest of the citation
claiming section 103(f) of the Act does not provide for
compensation of miners' representatives who accompany MSHA
inspectors during spot inspections.
The Union challenges SOCCO's right to review on the
ground that payment of the penalty assessed, $20, mooted the
issues contested and requires dismissal of the review
proceeding.
I find it unnecessary to address this question
because I find SOCCO's challenge is barred by its prior
litigation of the identical legal issue in SOCCO I, supra.
There is no merit to SOCCO's claim that collateral
estoppel does not apply to "unmixed'' or pure questions of law.
Restatement (Second) Judgments§§ 27, 28 (1982). While it is
true that issue preclusion has never been applied to issues
of law with the same rigor as issues of fact, it is todav well
settled that issue preclusion applies to "issues of law and
issues of fact if those issues were conclusively determined
in a prior action." United States v. Stauffer, 78 L Ed. 388,
393 (1984); United States v. Mendoza, 78 L Ed. 379, 383-384
(1984); Montana v. United States, 440 U.S. 147, 153 (1979);
Carr v. District of Columbia, 646 F.2d 599, 608 (D.C. Cir.
1980).

Nor are the factual difference between this case and
SOCCO I of any significance. Here as in Stauffer and
Montana, supra, the separable facts exception is inapplicable.
Where there is a close alignment of time and subject matter
between two violations so that they stem "from virtually
identical facts" relitigation of a question of law predicated
on those facts is precluded. United States v. Stauffer,
supra at 393-394; Montana v. United States, supra at 162163. The underlying policy considerations are well stated in
the Restatement:
When the claims in two separate actions between
the same parties are the same or are closely
related • . . it is not ordinarily necessary to
characterize an issue as one of fact or of law
for issue preclusion .
In such a case,
it is unfair to the winning party and an unnecessary burden on the courts to allow repeated
litigation of the same issue in what is essentially
the same controversy, even if the issue is regarded
as one of "law." Restatement (Second) Judgments
§ 28 comment b (1982).
Where, as here, there is an identity of parties and legal
issues and where, as here, SOCCO has twice had a full and fair
opportunity to litigate the right of a miner to walkaround
pay, I find accepted principles of issue preclusion,
whether characterized as res judicata or collateral,
estoppel operate to bar further redundant litigation by
SOCCO of the controlling question of law involved.
I
further find that even if principles of issue preclusion
were inappliable relitigation or reconsideration of the
question of law presented is foreclosed by the doctrine of
stare decisis or controlling precedent. UMWA v. FMSHRC,
supra; Consolidation Coal Company v. FMSH~No. 83-3463
(3d Cir. August 13, 1984); Monterey Coal Company v. FMSHRC,
No. 83-2651 (7th Cir. September 14, 1984).
Accordingly, I find SOCCO's challenge to the instant
citation must be denied.
II
SOCCO's Affiliates
On March 29, 1982, a contract miner participated in a
spot physical inspection of Windsor Power's Beech Bottom Mine
for the purpose of determining whether a violation of the Mine

'.~778

Act or a mandatory health or safety standard existed. 5/
When the operator refused to compensate the walkaround-for
his time, a federal mine inspector issued a 104(a) citation
for a violation of section 103(f) and a penalty of $84 was
proposed.
On March 31, 1982, a contract miner participated in a
spot physical inspection of Price River's No. 3 Mine for the
purpose of determining compliance with the mandatory safety
standards relating to the control, suppression and removal of
explosive and noxious gasses. 6/ This inspection was
accomplished under the authority of section 103(i) of the
Mine Act. When the operator refused to compensate the
walkaround for his time, a federal mine inspectcr issued a
104(a) citation for a violation of section 103(f) and a
_penalty of $20 was proposed.
There is no dispute about the fact that both inspections
were compliance or enforcement inspections conducted pursuant
to the authority of section 103(a) (3) and (4) of the Mine Act.
UMW v. FMSHRC, supra, at 623-624, nn. 27, 28.
It is also
conceded that both inspections were spot inspections that
were not part of a regular inspection. Although not defined
in the statute the accepted understanding is that a "regular"
inspection is one of the four complete inspections required
each year under section 103(a). In addition to these "regular"
inspections of the entire mine, the Secretary is authorized
to conduct "spot" inspections. 7/ These inspections are more
limited in scope and purpose. See 43 Fed. Reg. 17547 (1978).
Typically they involve the physical inspection of a particular
area or problem in the mine and usually focus on one or
more types of safety or health hazards such as electrical,
roof control, ventilation, haulage or respirable dust control.
Under section 103(i), spot inspections are required to be
conducted with a certain frequency at mines which liberate

2f

Docket Nos. WEVA 82-243-R and 82-303. This inspection was
initiated by a code-a-phone (hotline) complaint. See section
103 (g) (1), (2) of the Act, 30 C.F.R. Part 43.
6/ Docket Nos. WEST 82-166-R and 83-2.
2/ Section 103(a) provides the general authority for all
physical inspections of mines.
In addition to the four regular
inspections, it directs the Secretary to make "frequent
inspections and investigations" for the purpose of "(3) determining whether an imminent danger exists, and (4) determining
whether there is compliance with the mandatory health or
safety standards or with any citation, order or other requirements of this Act."

')~"""f9

I-~ I '

excessive amounts of methane or have other extrahazardous
conditions. Spot inspections may also be triggered by a
miner's complaint of a hazardous condition under section 103(g)
of the Act. Sections 202(g) and 303(x) also provide for
inspections for the purpose of determining compliance with the
respirable dust standards and with all the safety and health
standards in the case of newly reopened mines.
Windsor ~nd Price River, filed timely challenges to both
the validity of the citations and the penalty assessments.
The ground asserted was that previously litigated by their
affiliate, SOCCO, namely whether section 103(f) of the Mine
Act requires an operator to pay a walkaround for the time
spent in participating in a spot inspection.
Windsor and Price River are together with SOCCO wholly
owned subsidiaries of two public utility operating companies,
Ohio Power Company and Indiana and Michigan Electric Company.
The operating companies are in turn wholly owned subsidiaries
of American Electric Power Company (AEP), a public utility
holding company. The AEP Companies operate approximately
thirty underground and surface coal mines throughout the
United States. They provide service to residential and
industrial utility customers in a seven state region. As a
group the AEP Companies constitute one of the largest coal
producers in the United States, and the American Electric
Power System is the largest user of coal in the United States.
Because of the cost and labor relations considerations involved,
the AEP Companies have been in the forefront of the industry's
efforts to limit the scope of the walkaround pay and self-help
policing provisions of the Mine Act.
Under the control and direction of counsel for the AEP
Companies, SOCCO has twice previously litigated through the
Commission and the United States Court of Appeals for the
District of Col~mbia Circuit the precise issue presented in
these proceedings by Windsor and Price River.
SOCCO I,
supra. Because of the substantial identity of interest of
AEF and its three subsidiaries with respect to the controlling issue of law twice previously decided adversely to
SOCCO, the Secretarv and the UHWA claim Windsor and Price
River are estopped ~ither as parties or privies, or both,
to relitigate the issue decided in SOCCO I.
In response, Windsor and Price River, without admitting
or denying there is a sufficient identity of interest to
create an estoppel or that the AEP Companies have had a full
and fair opportunity to litigate the controlling question of
statutory interpretation, urge that as a matter of policy·

collateral estoppel (issue preclusion) should never be invoked
to preclude relitigation across the circuits of a legal issue
of national import or with substantial public policy implications.
See A.rnerican Med. Intern. v. Sec. of HEW, 677 F.2d
118, 121-124 (D.C. Cir. 1981).
In the wake of Parklane Hosiery Co. v. Shore, 439 U.S.
322 (1979) offensive, as well as defensive, collateral
estoppel is a~ailable to protect litigants from the burden of
relitigating an identical issue with the same party or his
privies. 8/ Id. at 326.
Consequently, where a right, or
question of fact or law is distinctly put in issue and
directly determined by a court of competent jurisdiction a
party or his privy is collaterally estopped from relitigating
the issue in a subsequent action.
The fact that the parties
are not precisely identical is not fatal to the assertion of
issue preclusion. A judgment is "res judicata in a second
action upon the same claim between the same parties or those
in privity with them." Sunshine l'mthracite Coal Co. v.
Adkins , 3 10 U . S . 3 81 , 4 0 2 ( 19 4 0 ) .
But while Parklane made the doctrine of mutuality a dead
letter under the federal law of collateral estoppel, the case
left undisturbed the requisite of privity, i.e., that
collateral estoppel can only be applied against parties who
have had a prior "full and fair" opportunity to litigate
their claims.
439 U.S. at 332. The right to a full and
fair opportunity to litigate an issue is, of course, protected
by the due process clause of the Constitution.
Blonder-Tongue
Labs, Inc. v. Univ. of Illinois Foundation, 402 U.S. 313, 329
(1971).
To ensure that nonparty preclusion comports with the
Constitution federal courts have established guidelines for
application of res judicata and collateral estoppel to nonparties. Foremost among these is that the question should be
approached on a case-by-case basis, looking at the "practical
realities" of individual litigation.
Butler v. Stover Bros •

.§./

Offensive use of collateral estoppel occurs when a
plaintiff seeks to foreclose a defendant from relitigating
an issue the defendant has previously litigated unsuccessfully
in another action against the same or a different party.
Defensive use of collateral estoppel occurs when a defendant
seeks to prevent a plaintiff from relitigating an issue the
plaintiff has previously litigated unsuccessfully in another
action against the same or a different party. Parklane
Hosiery, supra, at 326, n. 4.

2781

Trucking Co., 546 F.2d 544, 551 (7th Cir. 1977}; Carr v.
District of Columbia, 646 F.2d 599, 605 (D.C. Cir-:-1980}.
It is also pertinent to observe that the burden of avoiding
nonmutual preclusion is on the party who asserts lack of a
full and fair opportunity to litigate in the first action.
18 Wright-Cooper-Miller, Federal Practice and Procedure
§ 4465, p. 592 (1981).
Several types of corporate relationships are considered
sufficiently close to justify preclusion by privity. Among
these is an unrebutted showing that a nonparty parent such
as AEP who presumably financed and certainly controlled much
of the SOCCO I litigation has also financed and·controlled
the instant litigation by Windsor and Price River. See
United States v. Montana, 440 U.S. 147, 158-162 (1979}.
Although subsidiaries are not in privity with their parent
merely by virtue of complete ownership other factors may
establish the privity necessary to support an assertion of
claim preclusion. Thus, where, as here, the undisputed
facts show that AEP not only controlled the prior litigation
but has been represented in both by the same corporate or
in-house counsel who dominated and controlled both litigations it is appropriate to find the necessary privity.
IT&T
v. General Tel. & Electronics Corp., 380 F. Supp. 976, 982984 (D.N.C.) remanded on other grounds 527 F.2d 1162 (4th
Cir. 1975). Further, I find that in view of the commonality,
if not identity, of financial and proprietary interests of
the AEP Companies in the walkaround pay issue and the control
over the legal strategy exercised by AEP's corporate counsel,
nonparty preclusion with respect to Windsor and Price River
is appropriate.
In IT&T, supra, the court held that, "If
identity of interest were the sole criteria in determining
privity, the Court would have no hesitancy in finding that the
subsidiaries to be sufficiently represented by GTE to be in
privity with it" in the prior action.
Id. at 982. Especially
pertinent to this case was the court's finding that "Privity
may be established by showing that a person was represented
in a prior action by a dqminant personality, as well as by
showing that the person ~ctually controlled the prior action."
Ibid.
The record shows the walkaround pay issue is one
common to the corporate business of all the AEP Companies.
Consequently, when AEP undertook to litigate the walkaround
issue through SOCCO it undertook an action that affected
the entire corporate business of the AEP Companies. As the
holding company, there is no doubt that AEP has substantially
dominated, directed and controlled all of the AEP Companies'
walkaround litigation. That a subsidiary corporation is in
privity with its parent with respect to the common corporate
business is well settled. Jefferson School of Social Science
v. SACB, 331 F.2d 76, 83 (D.C. Cir. 1963}.

Another test of the propriety of nonparty preclusion is
whether the interest of the nonparties, Windsor and Price
River, was adequately represented by AEP and SOCCO in the
prior litigation.
I find that it was.
The record in the SOCCO I litigation and this litigation
conclusively demonstrates that corporate counsel for the AEP
Companies employed outside counsel in these cases to present
the same arguments in favor of bifurcation of the walkaround
rights as were presented to the Commission and the Court of
Appeals in the original SOCCO and Helen Mining matters.
While those arguments and proofs did not prevail, there is
no suggestion that the failure was due to any lack of incentive
or competence in their presentation.
Finally, the record shows that Windsor and Price River
could have intervened and fully participated in the prior
litigation as well as that the AEP Companies had full control
over the resources necessary to permit them to exhaust
their opportunities for appeal and to petition for certiorari
in the prior litigation.
Restatement (Second) Judgments
§ 39 comment c (1982); Motion of AEP Companies to file Amicus
Brief and Amicus Brief in Support of Petition for Certiorari
in Helen Mining Company, et al. v. Donovan and UMWA, Supreme
Court Docket No. 82-33, October Term 1982, filed September 9,
1982.
Under the circumstances, I find it fair and just to
preclude AEP and its affiliates, Windsor and Price River,
from relitigating further the spot inspection-walkaround
issue.
9/ Pan American Match Inc. v. Sears Roebuck & Company,
454 F.2d-871, 874 (1st Cir.), cert. denied 409 U.S. 892
(1972) (judgment in action in which wholly owned subsidiary
was a party binding on parent where it was aware of the
litigation and participated in the defense) ; Astron
Industrial Associates, Inc. v. Chrysler Motors Corp., 405
F.2d 958, 961 (5th Cir. 1968); Restatement (Second) Judgments
§ 59(3) comment e (a controlling owner such as a parent
corporation ordinarily has full opportunity and adequate
incentive to litigate issues commonly affecting it and its

2J

In United States v. Montana, supra, the Court observed
that all the policy considerations that underlie res judicata
and collateral estoppel "are .
. implicated when nonparties
assume control over litigation in which they have a direct
financial or p~oprietary interest." It further noted that
it is inaccurate to refer to the principle of nonparty
preclusion as a matter of "privity" where, as here, a nonparty like AEP has taken a "laboring oar'' in the conduct of
the earlier litigation.
Such circumstances, the Court held,
actuate all the principles of party estoppel.
440 U.S.
at 154-155.

2783

subsidiaries especially where it is a single enterprise
entity operating under a multiple legal form).
The federal law of res judicata and collateral estoppel
holds a person may be bound by a judgment or administrative
adjudication 10/ even though not a party if one of the
parties to the-suit is so closely aligned with his interests
as to be his virtual representative.
In the present context
it is apparent that Windsor and Price River had a substantial
identity of interest and therefore privity with AEP and
SOCCO in the first litigation of the spot inspection-walkaround
issue. Further since AEP and SOCCO were responsible for
protecting the beneficial interest of Windsor and Price River
in the single enterprise entity's common interest in avoiding
liability for walkaround pay it is appropriate to apply the
principles of collateral estoppel to their attempt to
relitigate the issue.
Restatement (Second) Judgments comment
c; Aerojet-General Corporation v. Askew, 511 F.2d 710, 719
(5th Cir. 1975); Lawlor v. National Screen Service Corporation,
349 U.S. 322, 329 n. 19 (1955); Chicago, R.I. Ry. Co. v.
Schendel, 270 U.S. 611 (1926); Sea-Land Services v. Gaudet,
414 U.S. 573 (1974). 11/
The doctrinal and conceptual basis for the virtual
representation doctrine is that:
Society allows a reasonable adjustment of the
demands of due process.
Thus an individual apparently
can be held by a prior adjudication so long as his
interests were adequately represented in the prior
suit.
The concept of preclusion against a nonparty
is strikingly similar to the class suit in that if
there is adequate representation of the interests
of the nonparty he can be bound by the judgment in
the earlier suit.
The interest of society in preventing unnecessary duplicative litigation is closely
akin to the interest of society--the expedient

10/ The same policy reasons that underlie use of collateral
estoppel in judicial proceedings are equally applicable when
an administrative agency acts as an adjudicatory body.
Chisholm v. Defense Logistics Agency, 656 F.2d 42 (3d Cir.
1981); Restatement (Second) Judgments § 83 (1982).
11/ In Performance Plus Fund, Ltd. v. Winfield & Co., 443
~Supp. 1188, 1191 (D. Calif. 1977), commonality of interest
and common control of formally separate parties was invoked
in applying the virtual representation doctrine.

administration of justice--which was urged for the
use of the class suit. Vestal, Res Judicata/Preclusion: Expansion, 47 So. Cal. L. Rev. 357, 378-379
(1974).
See also, Note, Collateral Estoppel of Nonparties, 87 Harv.
L. Rev. 1485, 1502 (1974), which suggests that parties'
apparent tactical maneuvering to create multiple opportunities to prevail upon the same issue justifies giving less
weight to a litigant's attempt to manipulate due process
concerns in order to relitigate.
I conclude that in view of the parent-subsidiary relationship between and among the AEP Companies, the control
exercised by the parent AEP over the prior litigation, and
the identity and commonality of interest both financial
and proprietary of the entire AEP enterprise entity in the
walkaround issue, the AEP Companies have had a full and fair
opportunity to litigate that issue both directly and
vicariously. For these reasons, I reject the suggestion
that Windsor and Price River be permitted to relitigate the
walkaround issue previously determined in SOCCO I.
With respect to the claim that application of the
doctrine of collateral estoppel would, in this case, violate
the policy against freezing important questions of law on the
basis of a single circuit's interpretation, I note that the
Supreme Court has recently held that while the presence of
such a question does preclude the use of nonmutual estoppel
against the government, it may be employed against a private
party. United States v. Mendoza, 78 L Ed 379, 386-387
(1984).
In Mendoza, the Court confirmed that while its
expanded concept of nonmutual offensive estoppel is fully
applicable to disputes between private parties or between
private parties and the government where the government
prevails, it is for reasons peculiar to government litigation
not applicable where the government loses the first suit.
Thus the Court found that while "no significant harm
flows from enforcing a rule that affords a [private] litigant
only one full and fair opportunity to litigate an issue"
nonmutual estoppel in cases where the government does not
prevail "would substantially thwart the development of
important questions of law by freezing the first final
decision rendered on a particular legal issue. Allowing
only one final adjudication would deprive this Court of the
benefit it receives from permitting several court of appeals
to explore a difficult question before this Court grants
certiorari." Id. at 384, 385. With respect to the lack of
symmetry of such a rule, the Court cited its earlier decision
in Standefer v. United States, 447 U.S. 10 (1980) where it

held that "While symmetry of results may be intellectually
satisfying, it is not required. 12/ Id. at 25.
The asymmetrical rule with respect to nonmutual
estoppel does not apply however to cases where a private
.
party seeks to preclude relitigation by invoking the principle
of mutual defensive estoppel against the government.
In
United States v. Stauffer Chemical Co., 78 L Ed 388 (1984),
the Court held that Stauffer Chemical could prevent the EPA
from relitigating a question of law of nationwide application with Stauffer. Application of an estoppel against the
government in a case where it is litigating the same issue
with the same party avoids the problem of freezing development of the law since the government is free to litigate
the same issue in the future with other litigants.
Id~ at
395; United States v. Mendoza, supra, at 387. Accord:
continental Can Co. v. Marshall, 603 F.2d 590 (7th Cir. 1979).
I conclude, therefore, that the operators assertion
that nonmutual estoppel, whether offensive or defensive, may
not be applied to preclude relitigation by Windsor or Price
River of the spot inspection-walkaround pay issue is without
merit.
Finally, the operators contend that under the doctrine
of administrative nonacquiesence the trial judge should
decline to follow the decision of the D.C. Circuit in UMWA
v. FMSHRC, supra because it is patently erroneous. 13/~~
12/ In American Med. Intern. v. Sec. of HEW, supra, relied
upon by Windsor and Price River, the D.C. Circuit recognized
the lack of symmetry in the rule.
It noted: "If private
parties can litigate the issue between themselves, the law
cannot be frozen by a single ruling, for they will not be
bound by prior adjudications with which they were not
associated. Furthermore, the governmental unit must have
lost the first case presenting the question; for if it won
the first but loses subsequently, it is sheltered by
Parklane•s·caveat on inconsistent prior decisions." 677
F.2d at 121 n. 24. Compare Jack Faucett Associates, Inc.
v. AT&T, No. 83-1735, D.C. Cir. September 11, 1984, Slip
Op.~22-23.

13/ The operators have not suggested that an agency may use
a-policy of nonacquiesence to avoid application of nonmutual
preclusion within a circuit. The adoption of such a policy
by the Department of Health and Human Services with respect
to disability benefit cases arising under Titles II and XVI
of the Social Security Act has been the subject of much
debate. See, Legislative History, Social Security Disability
Benefits Reform Act of 1984, Congressional Record for
September 19, 1984, Conference Report, at H9831.

?786

I accept for the purposes of deciding this issue that
an administrative agency charged with the duty of formulating
uniform and orderly national policy in adjudications is not
bound to acquiesce in the views of the U.S. courts of
appeals that conflict with those of the agency. S & H
Riggers & Erectors, Inc. v. OSHRC, 659 F.2d 1273, 1278-1279
(5th Cir. 1981). 14/ Even so, the Commission has not opted
to declare its nonacquiesence in the D.C. Circuit's interpretation of the walkaround pay provision.
In remanding Helen
Mining, SOCCO and the other walkaround decisions the Commission explicitly directed that they be disposed of in a manner
consistent with the D.C. Circuit's interpretation.
4 FMSHRC
856 (1982) . Since then the Commission has repeatedly declined
to revisit the issue.
Moreover, if I were free to "nonacquiesce" in the
decision of the D.C. Circuit I would not do so. As my decisions
show, I have from the beginning firmly adhered to the position
enunciated by the D.C. Circuit. Further, my confidence that
the result reached was, and is, correct has been reinforced
by recent decisions of the Third and Seventh Circuits, supra.
Both stare decisis and collateral estoppel are, in part,
reflections of confidence in the correctness of a prior
decision.
At this juncture my confidence in the correctness
of the D.C. Circuit's decision is close to absolute. 15/
Any doubts as to the application of mutual or nonmutual
collateral estoppel against Windsor and Price River, which
are located in circuits that have not passed on the reach of
the walkaround pay provision, are, of course, resolved by
14/ Chief Judge Godbold's opinion, "assumed without deciding
that the Commission is free to decline to follow decisions of
the courts of appeals with which it disagrees, even in cases
arising in those circuits." Other circuits have not been so
generous.
Ithaca College v. NLRB, 623 F.2d 424 (2d Cir.)
cert. denied 449 U.S. 975 (1980); Allegheny General Hospital
v. NLRB, 608 F.2d 965 (3d Cir. 1979); Mary Thompson Hospital,
Inc-:-V:- NLRB, 621 F.2d 858 (7th Cir. 1980); Yellow Taxi
company ~inneapolis v. NLRB, 721 F.2d 366 (D.C. Cir.
1984); NLRB v. HMO Int'l, 678 F.2d 806 (9th Cir. 1982);
NLRB v.~tern Smelting & Refining Corp., 598 F.2d 666
(1st Cir. 1979).
15/ In passing, I note that the Solicitor General has taken
the position that the Supreme Court's decision in United States
v. Mendoza, supra, furnishes support for the view that intracircuit nonacquiesence is constitutionally sound, except to
the extent that application of such nonacquiesence would
contravene the doctrines of res judicata or mutual offensive
or defensive collateral estoppel. Ltr. of May 7, 1984 from
Rex Lee to Senator Dole, Chairman, Senate Finance Committee
(reprinted in Congressional Record for September 19, 1984,
Sll454-55). Compare United States v. Estate of Donnelly,
397 U.S. 286, 294-295 (1970).

2787

application of the principle of state decisis.
See United
States v. Stauffer Chemical Co., supra, (reliance on stare
decisis is no more burdensome than reliance on collateral
estoppel where refusal of preclusion is dictated by considations of evenhanded application of the law to different
parties similarly situated).
With respect to the claim that inquiry by other, as yet
uncommitted, circuits should not only not be foreclosed but
should be encouraged, I am constrained to point out that
since these cases arose two other circuits have announced
their agreement with the D.C. Circuit.
Thus, in August
1984, the Third Circuit upheld an ALJ's decision against
Consolidation Coal Company that assessed a penalty of $100
for a violation of the walkaround provisions of section
103(f). There the court stated:
We find ourselves in agreement with the District
of Columbia Court--that spot inspections of the
type challenged here are authorized by and made
"pursuant to subsection 103(a) ." The narrow
reading urged by the company is inconsistent
with the declared intent of Congress to promote
safety in the mines and encourage miner participation in that effort.
See Magna Copper Company
v. Secretary of Labor, 645 F.2d 694, 697 (9th
Cir. 1981).
The Court also rejected the suggestion that the interpretation
of subsection 103(f) by the late Congressman Perkins should
be considered controlling. Consolidation Coal Company v.
FMSHRC, No. 83-3463, decided August 13, 1984, Slip Op. at
6-7.
In September 1984, the Seventh Circuit after a comprehensive review of the identical issue declined Monterey
Coal Company's invitation to disagree with the D.C. Circuit
and upheld an ALJ's decision that followed that of the D.C.
Circuit.
In concluding that miners "walkaround pay rights"
are coextensive with their "participation rights" the court
held (1) that all spot compliance or enforcement inspections
create walkaround pay rights and (2) that the late Congressman Perkins' remarks to the contrary cannot be given decisive
weight. Addressing the latter, the court, after an exhaustive
and conscientious review of the possible motive and reasons
for Mr. Perkins' otherwise inexplicable action stated it
agreed with the D.C. Circuit's conclusion which was that the

'.)'"")88
{
~-

Congressman's remarks were inspired by a desire to provide
in the legislative history a basis for undermining in the
courts what the miners had won from Congress. A more
charitable view is that Congressman Perkins, an acknowledged
master of the legislative compromise, inserted the spurious
legislative history as part of a political tradeoff for
industry support for the Black Lung Benefits Reform Act of
1977.
.
In conclusion, it appears that events have overtaken
all of the operators arguments.
Consequently, whether they
are rejected on the ground of collateral estoppel and issue
preclusion or under the rubrics applicable to res judicata
or stare decisis makes little practical difference at this
time. Needless to say, even if this trial judge were to
revisit the walkaround pay issue de novo he would once again
conclude that section 103(f) of the Mine Act provides for
compensation to miners who participate in spot safety and
health inspections.
I find, therefore, that the violations
charged did, in fact, occur.
Turning to the amounts of the penalties warranted for
the violations found, I conclude, after considering the
applicable statutory criteria, that because the operator's
actions were (1) knowing and (2) constituted a repetitive
and deliberate flouting of the law the penalties best calulated to deter future violations and encourage voluntary
compliance are $500 each for the two penalty cases that are
before me.
Accordingly, it is ORDERED that the three challenges to
the validity of the citations in question be, and hereby
are, DENIED.
It is FURTHER ORDERED that for the two violations found the operator pay a total penalty of $1,000 on
or before Friday, January 25, 1985, and that subject to
payment the captioned matters be DISMISSED.

2?89

Distribution:
Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified
~-lail)

Alvin J. McKenna, Esq., Alexander, Ebinger, Fisher, McAlister
& Lawrence, Huntington Bank Bldg., 11th Floor, 17 S. High
Street, Columbus, OH 43215
(Certified Mail)
Mary Lu Jordan, Esq., United Mine Workers of America, 900 15th
Street, N.W., Washington, D.C.
20005
(Certified Mail)

I
I

.
eJp

')l~· . . ' :J· ·. 0
(

